Full Transcript Report

Designation Legend

 

MEHLMAN, MYRON A PLF COUNTER Designations
US Steel Deposition Designation MehIman

U.S. Steel's Designations Appear in Green

Plaintiffs’ Counter-Designations Appear in Yellow

O = Overruled
S = Sustained

 

 

 

Transcript of Mehlman, Myron

Case 3:18-cv-00197-RIC DEC Oneunreah2984 Filed 09/08/20 Page Laff
MehlIman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Page 1
IN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT

MADISON COUNTY, ILLINOIS

RONALD E. AWALT, and *

RY AWALT *

* No. 02-L-956
* (BENZENE) *

ALLIED SIGNAL CORPORATION,* ET AL *

wk ke ewe eR ke eR Ke Ke KR KK KR KR KR RR KR KR KR KR KR OKO OKROK UK UKE

ORAL AND VIDEOTAPED DEPOSITION OF
MYRON A. MEHLMAN, Ph.D.
December 11, 2003

KOK Rk eR RK RK RK KR eK RK RK KK RK RK RK RK RK KR KR KR kK RK kK KK OK

Oral and Videotaped Deposition of MYRON A. MEHLMAN,
Ph.D., produced as a witness at the instance of the
Plaintiffs, and duly sworn, was taken in the
above-styled and numbered cause on the 11th day of
December 2003, from 10:36 to 12:47 p.m., before Tonya
Jackson, CSR, RPR, in and for the State of Texas,
reported by machine shorthand, at. Moody Gardens, 7 Hope
Boulevard, Galveston, Texas, pursuant to the Illinois
Rules of Civil Procedure and the provisions stated on

the record or attached hereto.

 

Transcript of MehIman, Myron

C2R@ BEB AIGPSARSCASSc PRELIM RHO? Fie CUPS Hagge2hP$1

 
Mehlman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

INDEX

Page

Appearances 3
Stipulations 4

MYRON A. MEHLMAN, Ph.D.
Examination by Mr. Hobson 4

amination by Mr. Lynn

Examination by Mr. Miller 46

examination by Mr. Hobson 76
Reexamination by Mr. Lynn 80

examination by Mr. Miller 86
Changes and Signature Page ...... 91
Reporter's Certificate ....... : 93
EXHIBITS

NUMBER DESCRIPTION PAGE IDENTIFIED

1 Deposition Notice 53

3 Attachment II 6

5 Memo regarding benzene levels 10/18/77 30
7 Memo from Lester Levin 8/18/77 87

Page 2

 

Transcript of MehIman, Myron

CBSE B-1G-6Y-08197-RIEDSES Paseumeahess7l Files O9/0s/28

Bage 3 ef S4

 
Mehiman, Myron
Rhyne Trial Master

 

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32

Page 3

Appearances:

R THE PLAINTIFFS:

. Herschel L. Hobson
SBOT No. 09744600

w Offices of Herschel L. Hobson
2190 Harrison Street

aumont, Texas 77701

FOR RADIATOR SPECIALTY COMPANY:
Mr. Lawrence A. Lynn SBOT No. 12738250
Coats Rose
Q First City Tower
1001 Fannin

uston, Texas 77002

FOR UNITED STATES STEEL and AMOCO:
Mr. Adam E. Miller
sch & Eppenberger

190 Carondelet Plaza, Suite 600 St. Louis, Missouri 63105

VIDEOTAPED BY:

Ms. Warriene Flatt Legal Images

 

Transcript of MehIman, Myron

Case 3:18-evQOtS7 RIGOSS Dosunaeh2eIaz Filed 09/08/20 Page half.

 
MehiIman, Myron
Rhyne Trial Master

 

 

Page 4

Ol PROCEEDING S:

02 (EXHIBITS 1 THROUGH 4 MARKED)

03 THE VIDEOGRAPHER: We're on the record at

04 10:36 a.m.
~ 05 (WITNESS SWORN)

06 THE REPORTER: State your agreement for

07 the record.

08 MR. HOBSON: Take it pursuant ~- this

09 will be the Illinois Rules of Civil Procedure.

10 MYRON A. MEHLMAN, Ph.D.,

11 having been first duly sworn, testified as follows:
12 EXAMINATION

13 BY MR. HOBSON:

14) (Q.) Houle you intr odie yourself, please, sir. _
15) faa My name is Myron A, Mehiman, M-B-H-L-M-A-N. |
16) 2.) And fe Dr. “Mehiman, I believe. |
47) As) | ves.) |

18. Q. And you hove aa what Geogr for the)

19) doctorate?) |

20) @) al ee a Ph.D. oe from Massachusetts
21) 2 a ‘Technology. |

22 0. Dr. MehIman, you and your wife have two

23 homes -- one in Princeton, New Jersey, and one here in
24 Galveston, Texas -- correct?

25 A. Yes.

 

US Steel
Deposition
Designation MehIman

Transcript of Mehlman, Myron

Case 3:18-ev-OOUS7FRUCOSEC Doesmaen?ad2 Filed 09/02/20 eagpecboff9d1

 
MehIman, Myron
Rhyne Trial Master

 

OL
02
03
04

 

05,
06.
07
08 |
09°
10,
11
12)
13.
14°
15)
16)
17
18
19°
20.
21
22)
23)
24
25.

Page 5

Q. And we're here in Galveston to take your
deposition today.

A. Yes.

oO. aoe my Knowledge thal you used to work for |
Mobil; is that right)

a eo

e) Would you give us the years of your employment |
with io please.

BO ‘From 1977 oo 1969, I was director of |
‘toxicology and environmental health. Then 1 became)

director of toxicology and environmental health, |

“sciences laboratory ee both
‘toxicology/laboratory. |

When you were ee with Mobil, did you have |

occasion i deal with the topic : benzene?)
AL Yes. I was pretty much responsible for)
measuring benzene exposure: with Mobil employees and its)
affiliates as well as oe the content a benzene’

in various Mopit products =)

oo All right.
a --~ and oe that were used by Mobil.
oo ‘And during your stint with Mobil, did you have)

occasion, then, 2 receive and cond correspondence |
within the corporation?

A. Yes. |

 

US Steel
Deposition

Designation Mehlman
‘ranscript of Mehlman, Myron

Bee BEM COTS RIC-BSc OBSCaMEM or Flea OUP FBSGP POPS

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

 

Page 6

OL 2.) Doctor, I've got | some documents that we've |
(02) ‘marked as attachments to your deposition. They are |
03) " (Bxhibits 21 a] and : could I ack you Lo fee those!
04) sequentially, ao us weet a one of them is? Let's)
05) ‘start with Exhibit No. ; 2, please. |
06) AL) Exhibit 2 isa memo to Baul Carl, with copies)
07 ‘to number oe individuals in the laboratory and in)
08 "(Beaumont refinery and myself as well as to William)
09) ‘Sel friage, who was in charge: ee employee relationship)
(10) ‘for | Mobil Oil Coxporation. ae exhibit describes *
1 ‘this is a memo pion Hergrueter, and it refers FO a meno)
12) from T i Wl. Gregg to me of Oct Gun — ee is 1977 2)
13) ‘where we requested hee Liquid Wrench be analyzed for’!
(14) ‘the content of benzene as well as all other Mobil)
15) ‘products. , |
16) 2.) All right, Sir, And in this Exhibit: 2. does it)
17) indicate t that you would have received | a _ copy of oe at)
18) (the time?)
19) fA. a did receive a opy oF this a cet time.
20) io ‘Aly right, Sir. Can you tell uS =F a)
an exhibit 3, 3, please.)
22) ao Exhibit 3 is analysis of Liquid Wrench,
23) (showing € hae a contains o percent of benzene: )
24) Qs) all right, sir. And Exhibit 4) |
25) aL ‘This _ is a memo cocci Liquid, Wrench)

US Steel

Deposition
Designation Mehlman

Transcript of Mehlman, Myron

CRESTS -00187- RIE BSc BURG CAE7 Filles GS/P3/38 Baga 7 Br St
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

Page 7

01 benzene content, showing the concentration of benzene:

02. in Liquid Wrench by J.L. Wescoat.

03) ©. ‘And the date on that memo, please?)

04 A.) Webober 12, 1977) |

05, oO And the date on Exhibit 3 was what, sir?)

06. A) Goa |

O07 O. When you left Mobil's employ, did you take

08 some documents that had been in your files at Mobil

09 with you or copies of them?

10 A. Yes.

11 Q. Can you tell me whether or not these documents

12 that are marked as Exhibits 2, 3, and 4, were those

13 documents -

14 A. Yes.

15 Q. -- part of them?

16 So, let me ask you if Exhibits 2, 3, and 4

17 have been continuously in your possession since you

18 worked for Mobil?

19 A. Since 1977.

20 Q. And is there any reason for you to think that

21 these are not true and correct copies of the originals?

22 MR. MILLER: Object to the form.

23 A. They're absolutely true and correct copies of

24 original documents.

25 Q. (BY MR. HOBSON) Is there any reason for you,
US Steel

Deposition
Designation Mehlman

‘ranscript of Mehlman, Myron

Ease 3:48-cy QQ REDS DeseteeheIe? Filed 89/5/20 Page, Sod.
Mehlman, Myron
Rhyne Trial Master

 

Ol
02
Q3
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 8
Dr. Mehlman, to question the authenticity of these
documents?
A. No. They were authentic because I was at the

meeting where the subject matter was discussed, a
number of meetings.

MR. HOBSON: I pass the witness.

MR. MILLER: Why don't you go.

EXAMINATION
BY MR. LYNN:

Q. Dr. Mehlman, my name is Lawrence Lynn. I'm
here representing Radiator Specialty Company. I have

some questions for you.

Can you tell us what the purpose was for

Mobil's testing of Liquid Wrench?

A. When Occupational Safety & Health
Administration initiate emergency temporary standard of

1 part per million T.W.A., now known as T.L.V., it was
my responsibility to identify exposure levels of Mobil

employees in all the facilities as well as to identify

the concentration of benzene in all Mobil products as
well as any of the products that Mobil used. We have
done so on hundreds and hundreds of products, including

Liquid Wrench.

Q. In the course of making the determination as

to what benzene content, if any, may have been in these

 

Transcript of Mehiman, Myron

CaSé 3:18-6V-O01S7TRICDSSE Oosumaehe3sa Filed 08/08/20 Page Saffw1

 
Mehlman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

products, what was the procedure that was going to be
used?
A. We used Mobil technical services analytical

Laboratory since my facility was not yet set up and
they conducted comprehensive gas chromatographic
analysis on all products to identify -- and they have

identified for us, means for toxicology and medical
department -- the concentration of benzene products
and, in fact, I recommended because of high
concentration of benzene that use of Liquid Wrench be

discontinued and apparently it appears in the memo.

So -
Q. Okay. Are you done with that answer?
A. Yes.

MR. LYNN: Object to the nonresponsive

portion.

A. I'm sorry. I didn't quite, then, understand
your question. What's the purpose? I thought I
explained.

Q. (BY MR. LYNN) Okay. Well, you talked about

the purpose earlier; and then we were talking about the

procedure.
A. Procedure was use of our analytical
facility -- sophisticated, entirely competent

analytical facility that can accurately determine

Page 9

 

Transcript of MehIman, Myron

Ease 3:48-eu QUOT RUIEOSSC DosumneeineI? Filed C9/2Z/2® Ragm1 hosed.

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03

21
22
23
24
25

 

04
05.
06
07)
08.
09
10)
11
12
13)
14)
15)
16)
17
18
19)
20:

Page 10
benzene concentration in petroleum product or any other
product.
Qe Where was the fect icy located Chat was going |

‘to de Enis testing? |
fa. (mn Paulsboro. |

o.) Before I get to the Paulsboro Gesting, was |

‘there any discussion of making eauytcs with the |
manufacturers of any products Lo see ao they had done’
‘any testing to find out if there was any benzene or the

concentration of any benzene in products beng used by,

Mobil?)
A) ‘Not that I recall. Besides, that wouldn't

have bean my responsibility to go to manufacturers and |

inquire.
G ‘The Paulsboro lab, is oe in New Jersey?
AL fin New Jersey where = within the Paulsboro,
vefinery.)

6.) Did you personally take part in any of the|
‘testing with any of these products?

an No. I asked that they be tested.

Q. Can you describe for us your packground and

qualifications with respect to testing procedures?
A. Training, I had some analytical chemistry,
organic chemistry, number of what -- physical

chemistry. I had a group of industrial hygienists that

 

US Steel
Deposition

Designation MehIman

Transcript of MehIman, Myron

Case 3:18-cv-00197-RIC DSC Opsoumeht987 Filed 09/08/20 Page tu affod1

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
O5
06
O7
08

 

09.
10.
11)
12.
13)
14
15)
16.
17)
18°
19°
20.
al.
22
23.
24)
25

Page 11
reported to me for a while, for about a year; and we
had some equipment later on in the laboratory that we
could do our own testing that was around 1980s. I was
sufficiently briefed at that time about methodology and
procedures that were used in analyze various
hydrocarbon components.
oo Do you have any type of certifications or
degrees in testing?
A.) 2 I do not. I had individuals who worked
for me that had certification in various type of
testing.
QO.) ‘To break it down to layperson terminology, )
guess, do you have the qualifications = determine |
whether or not the technicians in the lab are

performing tests oe)

A Absolutely.
Q.) (And what is the basis for that?)
AL) ‘I use a positive control and a negative

control, aa we know a percent of recoveries. The)
reason we went. oe because the testing. in outside’
laboratories | was inadequate.

on Tell me what you mean x outside laboratories)
being inaccurate.

AL Contac Cea. When samples sent tS

contract laboratories, | got variability in results, |

 

US Steel
Deposition

Designation MehIman
“ranscript of MehIman, Myron

Ease SAS VOT GCASSc CBee Rt Filed SABA TaelPbPd.

 
MehIman, Myron
Rhyne Trial Master

 

 

Ol

(02
03)
04)
05,
06)
en
08)
0 9)
(10)
12)
12)
13)
14
15)
16)
17)
18)
19)
20.
21)
22)
23)
24)
25)

Page 12

including of poe Samples. So, tmmediately terminate

fusing of contract Toboralories ana went in- house where |

‘results were reproducible. High pecy of samples,
(that we spiked, navel 95 fo 99° a Or 101
(percent; and blanks came cue blank.

6.) Now, for a particular feae a particular

‘individual 8 how do you make a determination as to)

(whether or not Chee particular, test was accurate?)

A.) a rely on the quality of testing GE Mobil)

analytical laboratory, which was excellent. They had

‘many yeas of Pet ee: and pesults that we got back)

on thousands OF samples were coo

ro Would you expect results ‘received ou that

7

Jaboratory LO be reproducible?

a I would ‘expect it, yes.

y
3

Q.) Are there a protocols: ee exist for the)

‘type Of testing tee Was | being done Dy Mobi1 with)

‘respect to benzene?)

a

a. j ‘There are protocols because Mobil routinely)

‘tested ioe petroleum hydrocarbon, which would

‘include a= hydrocarbons, which would include poet.
fo.) And what are those testing protocols? |
AL) ‘You nocd to ask the analytical laboratory. |

‘They have ‘them.

)

60.) ee you are Hoe personally aware oF what the)

 

Deggraton MehiIman

Transcript of MehIman, Myron

Case F18-Cy-88197- Re Bue RasmmehessA Filled 09/95/28 Page 43 tS

 
MehlIman, Myron
Rhyne Trial Master

 

 

 

Page 13

o1 protocols are?)
02. A. (I have seen them, but I don't remember. 1
03. Se any effort to memorize something that)
04. Oe 26 years ago.
05 QO. Would there be document -- let me withdraw
06 that question.
07 Should there be documentation as to the
08. protocol being utilized for a particular cae SO that)
09. 20 ee you can determine whether or not the)
10° test a properly done?)
11 AL) The procedure a protocol should exist.
12. o ‘In what form should they exist?)
13. A. t don't know. You need to find out what form,
14) Was => they exist now.
15. oF ajnen you od test results from this Mobil )
16. testing program for benzene, did you at that time)
17, review a of the protocols and compare them with the)
18 tests ‘to determine whether or not the oe were oo
19° properly?) |
20. AL 1 did not. I had other people do it for me.
21. c. ‘Who would be the other people at Mobil who |
22 would have peek going those checks? |
23 A) ‘The analytical chemists, the quality control. |
24. We also have quality assurance program. When needed, 1.
25) requested that that be checked.

US Steel

Deposition

Designation MehIman
‘ranscript of Mehlman, Myron

Case 3:18-cev-00197-RICDSC Meormmean29e7l File 09/02/20 Page 14 ofS

 
Mehiman, Myron
Rhyne Trial Master

 

O1

 

(02°
03)
(04)
05)
06 |
07)
08)
09
10)
it
12:
13)
14)
15) ‘discussed Phas the concentration of benzene | was nig a
fe) é
17
18)
19)
20)
a
22)
23 /
24
25)

Page 14

Q. (can yOu Provide us with the names oF aby cf)

(the individuals “ane outa. have been checking the)

‘testing done woe respect to this Liquid french fect)
(that the documents reflect?)

a) ‘The hames 1S on the memo. You can ask any of |
(the analytical Giemiss- |

@.) When was ‘the iaee ae you epoke with any of

(the people woes names are on that memo?

@ ‘About ia years ago -- 15 or 16 years ago, |

‘Maybe longer.

9.) Do you recall éver discussing the particulars:

y

of this test ee any of. tie gentlemen reflected on the)

‘memos? |

A. |

i
7

‘The only Chane I recall is that we had)

/

unusually high oo be used without protective equipment;

and it was recommended that he product: De discontinued

‘in the rmero, as stated. So

So was there any discussion oF Vota Ue test
£0 determine ects or foe ne Was an accurate figure?)
a) a am certain chat the | levels: were acourate,

But did I discuss io io. )

Q.) ‘why are you certain than ue jee are|
accurate?)
ae ‘Because they haven't made any mistakes and --|

av

 

US Steel
Deposition

Designation MehIman
Transcript of Mehiman, Myron

Case 3:18-Ov-CUIKY-RROCEBSC Deemw@auge? Filed O9GZR) Ragetyeb91

 
Mehliman, Myron
Rhyne Trial Master

 

O1

 

02.
03)
04
05,
06.
07
08
09.
10)
11.
12,
13
14,
15)
16
17.
18.
19,
20.
21)
22
23.
24)
25.

Page 15

on analysis for benzene, and they had a lot of

jexperience. They analyzed thousands of ee

a.) Well, if you haven't checked the ee
of a test or reproduced the test, then how do you)
know mistakes haven't been made?

A.) ‘The quality of work was very high.

Q.) ‘You're assuming because of a ee

reputation and experience with the quality of the

laboratory's work, that each individual test done by
the laboratory was accurate; is that correct?)

x I had no (oon to question this analysis. |
However, I did look, as I pointed out, at thousands of}
samples that the laboratory did for me -- they did |
thousands of their own samples = and | find them: Lo be
oo oe and acceptable and some of the samples we

split in two. 1 had my industrial hygiene spilt, and

the ee came out very cic eo SO, I was |

‘satisfied that the quality is very high, |

QO. Was = done with any of the peas on Liguid)
Wrench?)

AL | I don't know, 1 don’t know thal.

on io any tests ane of Liquid Wee in the

labs at Beaumont?)
A. @ specifically don't recall if they did. They)
may, but I don't recall cee

 

US Steel
Deposition

Designation Mehiman

‘Yranscript of Mehlman, Myron

Ease 3:18: cy QUT RUICOSEc Doewineaene2?t Filed 08/2/20 Hage 1fe0h 0d.

 
MehlIman, Myron
Rhyne Trial Master

 

O1

23
24
25

 

02.
03)
04)
05)
06
07.
Oh
09)
10°
11.
12.
13,
14
15
16
17)
18)
19)
20°
21
22)

Page 16

. (Okay. Do you know whether une oe done on
(Liquid Wrench was a qualitative ora quantitative test?)

a (All tests were quantitative. )

a) For a | quantitative ae wou you geneva ly

‘expect that if a substance is tested, ihe peeults will
‘show all on cae component's in ne sample?)
| AL) ‘Depends what you! re looking for. a can

‘show -- you Can measure all the components, or yeu ae
‘only measure one component aad report one component.

(Q.) Do you cow why the other components of Liquid)
Wrench | were not reported in this instance?)

Gc) We only were interested in benzene)

‘concentration because we're required by Law | = in)

nineteen 11 believe ce was a emergency ‘temporary,

(standard = to determine he concentration Of benzene
Ga aa OuL products, especially petroleum hydrocarbon)
products. |

@.) ‘The time period when ce test would have. been)
done, do. you know how the results would have been

‘reported eo ene testing people?

a I thought coos people Teper oe oo to)

ie else.

Q. probably wasn't a good question. Let me back

up a little bit.

I want to talk a little bit step by step as to)

 

US Steel
Deposition

Designation Mehlman

Transcript of Mehlman, Myron

Case 3:18-¢v-00197/RICUSEC Odeunraah298-4 Filed 09/03/20 Page 1i/7offed1

 
Mehliman, Myron
Rhyne Trial Master

 

O01

 

02°
03.
04.
05,
06.
07.
08)
09°
10
11)
12)
13)
14°
15)
16)
17,
18
19)
20)
21)
22.
23)
24.
25.

Page 17
how this testing would have been done, Lf you know atl
all. Do you know how the sample would have been |
obtained? |

ao No, I do not; and if I did at that time, 1)

aoa recall.

0 Do you know whether generally accepted

Co practices generally require that data be
maintained as to a sample -- where it came from,

information about that sample -- if a test is going to

‘be utilized for a scientific purpose?

A We followed that practice on our benzene |

samples. We had a good recordkeeping procedure and}

documentation. |

oO. So, do von believe that Mobil should have had

a a xz ee the sample of a Wrench was’
obtained from? |

AL they should -- they should, but you need to)

ask the person who obtained the sample. i don't’
‘remember who did that. |

o)) - yo know what Pe formulation ox)
ee of uidhs4 Wrench was utilized for this test?)

AL) ‘No. Apparently it had to be some == from)

petroleum products be the benzene concentration

Was very high. ‘Well, coal -- petroleum or a coal tar

pitch, something == nol pitch -- coal distillation’

 

US Steel
Deposition

Designation MehIman

"ranscript of Mehiman, Myron

Case 3:18-cv-00197-RIC-DSC Obouumeeh2467 Filled 09/02/20 Page 18 of

 
MehlIman, Myron

Rhyne Trial Master

 

Page 18
OL (products. iO was -- it was much foe pion to fave. come |
02, (from source ‘like naphtha — most naphtha is
(03) [substantially lower —- OL kerosenes,
04 MR. LYNN: Object to the
05 nonresponsiveness.
06 QO. | (BY a HNN) Were you aware that Liquid
07, Wrench came in different formulations?)
08. MR. HOBSON: Objection, form.
09 A.) fo some extent, yer, there were different)
10) formulations. | a
a. 6) (BY MR. DMN) Do you know which one was used,
12) ‘for this test? | - _
13) a No, I do not.
14 G Do you know what che Chet of Cup cody was |
15) ‘for 2
16 a) “WB Z
17) ( ee the ee
18) a.) oe do not.
19) o.) ‘this chain aE custody is eee (nee should |
20° be reported § in doing a DEOpey scientific test?)
21 a a used ena of custody. I don z know C
22) es or ‘shouldn't be at that time period; but)
23) whenever t have ny people gather che sample, we have |
24 chain oe custody ad good records. |
25) eo Have you seen any recede indicating tie chain

 

 

 

US Steel
Deposition
Designation MehIman

Transcript of MehIman, Myron

Case 3:18-Ov-O0I/- RRUICESSC Deocnimenge7 Filed 092/29 Rage1o%pbe1
Mehlman, Myron
Rhyne Trial Master

 

 

 

 

 

Page 19
O1 custody for this Liquid Wrench sample?
02, AL I wouldn't even -- if I had seen it, 1
03 wouldn't recall it.)
04. Qo If there were documentation regarding where
05° ine sample was obtained in the chain of custody, where
06 would that be kept?’
07 a. Oh, I don't know -- I have no idea where these |
08. ,
09 QO. At the time when you were there, was there a
10 place where they were supposed to be kept?
11 A. Yes. We had the records and we transmitted
12 the records usually to the analytical laboratory or we
13 would have kept in our files.
14 QO. Okay,
15 A. We also would show these records to the
16 laboratory so they'll know -- so they can trace where
17 the sample has been, who handle it, and so on.
18 Q. Where precisely would the records be kept?
19 A. You would have to ask Mobil. I don't know
20 where they would be kept. They were kept in filing
21 cabinets when I was there. I don't know now where they
22 would be kept.
23 Q. Where were those filing cabinets located while
24 you were there?
25 A. '77, that would have been on 42nd Street in
MEHLMAN, US Stee
MOUNTER PLE Dee onation Mehiman

Designations

iranscript of Mehlman, Myron

886 FEN GOT RIES c Boctinent4o? Fed B8AZA0 Bxhe So PS1
Mehliman, Myron
Rhyne Trial Master

 

Page 20
OL New York City. In 1977 that's what -- in medical
02 department.
03 Q. That would be at the Mobil headquarters in

04 New York?
05 A. That's right, forty-two forty -- I don't

06 remember exactly the number anymore.

O7 Q: Have you seen any ecomen tat on as to whether)
08 or not there was any possibility of ene sample being)
09) ‘contaminated Doloe to Cg

10) | A.) g haven't seen any

11 Q. ie you know ne cher any gece mia was made |
12 ‘as to whether Or not the sample that was tested was a|
13) ‘typical sample of any Pom lation oe Liquid Wrench?)
14, | A) a don! t recall that.

15) @.) ‘Okay. Do you ow what veel ec was |

Te used fo perform the test?)

 

 

 

17 a a don't Pea cae now. Usually gas)

18) _ 38. chromatographs.

19, cc ‘Did Ele gee chromatograph peed fo be|

20) ‘calibrated prior to oe

2t A [re should be, yes.

22 9. ‘Do you ion what calibration was done of any |

23 ioe eaiemcne ised Lo test nie particular,

24) ‘sample?

25) ‘a. ‘Since I didn't do any of that work, you need
US Steel

Deposition
Designation Mehlman

Transcript of Mehlman, Myron

CRE PTE LOIS RIC DSc WSMIEA7 FISG OS/28/28 PAGEL BiG
403,
cumulativ

O

5

403,
cumulative
incomplet¢
question

US Steel
Deposition

Mehlman, Myron
Rhyne Trial Master

 

WwW

a

eg

 

 

O1

02.

03

04
05,
06.
07)
08
09.
10.
11.

12
13

14.
15.
16.
17
18
19.
20.
21
22.
23
24
25.

Page 21
to ask the analytical chemist that did the work.

oO. But you have no personal knowledge of any

calibration that was done of the equipment, do you? |

A. I don't recall arutbing specific,

oO. 0, you can't testify under oath that the
machine i properly calibrated at the time of testing, |
can you?)

A. All I can testify is that these are authentic)
documents. We measured that along with hundreds of

‘other products. That's all I can say. a ae seen

‘them.

MR. LYNN: Object to the responsiveness.

 

 

Q.) (BY MR_ LYNN) Can you testify under oath that)
the equipment used to test the liquid Wrench sample was}
properly calibrated prior to testing, from your)

personal knowledge?’

 

A. I already answered that. No, I cannot.
Q.| What would be the proper procedure for

calibrating the gas chromatograph? |

ao I think you need to ask the analytical
chemists. | }

Co ‘So, you have no personal knowledge sitting,
here today — |

AL I do have -- excuse me. | didn’= say that.
Ce to ask; and if 1 do, I sae recall. >

 

 

 

Designation Mehlman

“ranscript of MehIman, Myron

Ease 3:48-ey-OOho7 REDS DesumaaheI? Filed 89/95/20 Page. 2eaiiad4

 
Mehiman, Myron
Rhyne Trial Master

 

 

O1

cumulative
waste of time

no questipn (7
asked bs:

 

 

‘been Over 26 years since I used any of the Cainer | or)
p2.

Ol Pe

04 :
403, 05)

06 Doctor, is Ghee you know Sling here today and what’

you dont know. |

09
(10)
ll

what I don't know.

12)
13)
14
15)
16
17.
18)
19
20)
21)
22.
23
(24
25

Page 22

‘been Phetructad or familiarize mysele with that)
‘equipment. vou aoe me questions Epat are noe in ny)
domain. /

o) and that's all we're trying ve eo

AL a answered that several times, what I know and)

 

 

Q. Do you Toy whether there are any alternative)

types of eguipmen- Chae Gan be used to measure benzene)
‘content ina | eample of a product such as Liquid Wrench)

other Chan 4 gas chromatograph?)

AD ‘There | are - alternatives. CG don't recall what.
they are. }
2.) Do you Foon what che relative af eecs) or)

‘disadvantages are of a gas chromatograph as opposed to,

a different type of - equipment that. might be used for|

ie test?)
a.) A oe Cy omar ogtaph 18 more oo oO can |
get a more Pocureee analysis. Can use -- vou can _al86)

‘get al the same ae many other components ce you)

‘choose go.)
oo ‘Are there 1 when using a gas)

chromatograph, as co a differentiation Decween benzene

 

US Steel
Deposition

Designation Mehiman
Transcript of Mehlman, Myron

Case 3:18-6v-O01S7 RICH Dosuntash?3da Filled 09/08/20 Pagm2e3afed1

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 23

OL and cyclohexane?
02. ‘A.’ I wouldn't recall. I know cyclohexane was,
03° analyzed also in some products, but the issue 2G |
04. well, there may be time of retention; poe 1 donc
05) recall at this time. |
06. | Are you aware of whether or not Lhere was any)
Oo}. analysis done to determine whether or not it was |
08. benzene or cyclohexane that was being delected = the
09. test ee ee in the Score brought
10) us here today?
11. AL I don't think that was an issue. The analysts”
12: = => they Knew what they were doing. They had been)
13. doing it for many decades, and they're highly)
14. ‘professional and experienced chemists that did oe
15) analysis. | |
16 MR. LYNN: Object to the responsiveness.
17 C. (BY MR. LYNN) Are you aware at all of any |
18. issues that can arise when doing a test with a gas|
19 chromatograph as to difficulties in dietlaguiesiag)
20, between cyclohexane and benzene? |
21. AD I don't recall — point.
22. oF Do you vecall ever having any eo with |
23) anyone at Mobil or the labs about confirming whether or)
24 Gee wae was being reported as benzene was a benzene |
25. result as opposed to cyclohexane? |

US Steel

Deposition

Designation MehIman

‘ranscript of Mehlman, Myron

Case 3:18-cv-001S7 RICUS Dosumabh22oA Filled 09/08/20 Page anata.

 
MehlIman, Myron
Rhyne Trial Master

 

 

   

 

Page 24
O01 A.) (There was always a standard that's run that
(02, ‘could Compare the specific substance cS ae one oo S|
03) being analyzed. I do recall thee.
04) G) ‘Do you recall any questions at all regarding)
(05) ‘cyclohexane in regard to a test?)
06) fa.) a don't Soest Gace, |
07) © (Do you know Whether any additional tests are)
(08 needed oO oo cyclohexane ane benzene results)
09) ‘when using a gas oF
(10, ar G don! t recall that.
il 6) Ae any additional ae were Gone, would you
12) oo ‘that here would be. documentation of those)
13) ‘tests?
14, I would expect that there would be.
15 Q. As of the time that you weré at Mobil in 1977,
16 where would those documents be kept?
17 A. Would be in a -- at -- in the files of the
18 analytical laboratory.
19 Q. Do you know what the retention policies were
20° with respect to documents at either Mobil's
21 headquarters or the analytical lab for keeping
22 documents for this type of testing?
23 A. I -- the retention policy, if I recall
24 correctly, was to keep -- at least the toxicological
25 documents that I can speak to, were to keep them for a
MYRONA.PLE Deposition

COUNTER

Designation MehIman

Designations

Transcript of MehiIman, Myron

Case 3:18-cv-00197-RICISEC Ddounmeh?2982 Filed 09/02/20 Pegge2tbafioa

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 25
OL very, very long time.
02 Q. Would you expect that if there were further
03 documentation of this Liquid Wrench test -- including
04 the protocols, the procedures used, any additional
05 tests done -- that those documents would have been
06 retained?
O07 A. I can't answer that. You need to ask the
08 analytical laboratory people who were doing these
09 tests.
10 Loe ‘From your testimony earlier, was a 30 percent.
Tl. benzene level an unexpectedly high level?
12) A. 1 would say it's unexpectedly a level, yes.
13, 3 Were you surprised by that finding?)
14° AD Somewhat. I thought the level ae higher)
15) than many other products that [| have seen. | |
16. Q. | Did you do anything at that eae to see in)
17. the ee oe be verified?)
18. AL ‘No, Pa remember doing
19. ue except ae we suggested o. the product be)
20) So at oe i of benzene.
21) a Did you request any further documentation)
22) ie the test to see whether or not there was any)
23. 7 eee there might have been any errors in
24 the feo |
25. A I did not request that. I don't think it was |
US Steel

Deposition

Designation Mehlman
‘ranscript of Mehlman, Myron

Case 3:18-cw-OOl@/7 FRIED SSC Dpewmeah2984 Filed 09/Q2/2Q Fagge26e0}0d1

 
Mehliman, Myron
Rhyne Trial Master

 

Page 26
01 needed.
(02. o.) (Do you know whether phere was a subsequent |
03) (test done to determine whether Or not the resales could)
04) (be confinmed? | a
05) AL My recollection, there was a -- a0ouies test
(06 ‘was done alt a later dete, and q donut recall
07. ‘specifically abeae it was at this moment.
08) a.) ‘Do you recall whe ther the 30 rercent level was)
09) ever cao)
10) A.) Ll don't recall what -- if it was reproduced or)
a 2 ee — _
12) (O) | ‘Now, 30 percent would be a high enough level)
13) that is somewhat memorable; is that =)
‘14 a) a was very “| .
(15) oo Ls correct ?| |
16) a. a memorable, yes.
17) (0. ce you saw fo 30 percent veau, do you,
(18) Gane you would have remembered that there was another
19 pee out confizming the 30 percent? |
20: a) ‘well, ou re talking about 7 you ad0) Not
21, neteBeciLy at this moment. i [ saw it at chat ‘time, )
(22) e may or may not} but 7 “don! L know. 7 don't recall,
(23, ‘chat.)
24 ©) Do or chink you would Just remember the first
25) ‘one Dus you wouldn't remember {ie confirming test?)

 

 

 

US Steel
Deposition
Designation MehIman

Transcript of Mehlman, Myron

Case 3:18-cv-00197-+RICIDSC Oooouraen?’4s-1 Filed 09/02/20 Page z/7ctioa1
MehlIman, Myron
Rhyne Trial Master

 

 

 

Page 27

O1 AL ‘I don't recall at this moment. |

02. 6.) Okay. Do you remember seeing oe resulting

03) as 1 percent level?

04. AL Nes, I do remember seeing that 7 percent.

05) co. ‘Okay. |

06. a) Now that you mention, I do remember.)

07. Soe you recall when the test that you had the

038. J percent level was done?)

09) AL No. It would be approximately the same period)

10 ‘of time.)

11. oy Do you know where that test was done?

12. A. i don't recall. There's a memo to that.

13. effect, and I'm sure it's -- now that oe ee

14° 1 do recall that. |

15) CL Do you 8 whether it would have been the]

16) same laboratory or a different laboratory?

L7. ae i have to -- I don't recall. i ie Lo. look)

18. at ae memo and see who ae that.

19) Qn Would it concern you at all that there ote)

20° be such a we difference between two results?)

21 AL) No, 1 wouldn't be beens on “what

22. stock material _ is being used.

23 QO.) What nou account for the differences?)

24. AL) Well, it depends what's the source of your |

25° material. 1f it -- 1f£ you use ao Or sometime)
US Steel

Deposition

Designation MehIman

‘ranscript of Mehlman, Myron

Case 3:18-ev-00IS7 RIOR Dosumaeh2992 Filed 08/98/20 Page 2eaisd1

 
Mehlman, Myron
Rhyne Trial Master

 

O1

 

02,
03.
04
05)
06,
07:
08.
09°
10.
TL.
12.
13)
14.
15)
16)
ve
138)
19.
20
22)
23)
24 |
25,

Page 28
naphtha, the level would be ee Jower than |
whatever was ibe in initial products.
is.) (Okay. Well, if we're talking about two tests
‘done on Liquid Wrench - -- one showing! 30 percent, one |

‘showing d percent =- y they’ re ie same product, what!

would you expect _

A.) Excuse me. They're not the same ee The]

‘nate is the pane, ue the product is different.

Depends on cae stock neces chee they used eo ce in

the product. they couldn't De the same product. |
©) So, ge you ove any way of knowing whether or

mol = even if the 30 Percent fece was accurate for’ the |

particular sample it was done on, whether or not any

other sample of pig Wrench would result in tle same |

level?
A.) a oe that 30 Percent was eoclrate a the
‘time i was heccrca, and if che sample => a different

sample is Cen wien a different material that was put

in it, it would be different.

s ]

@.) Do. you: have ay way oe determining woecue! or |

(not it wou be more Likely hae different “samples of

Liguid Wrench would come Eo the 7 percent Or | the)

(30 percent?)

eo a Se don't know. I just >

: |

fo.) You would have to cee each particular —=)

 

US Steel
Deposition

Designation MehIman
Transcript of Mehlman, Myron

Case 3:18-cv-00197+RICIDSC Odounrasn2981 Filed 09/02/20 Pagye22e0hfoa1

 
Mehlman, Myron

Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 29
O01 AD That's eight
02 5 |
03 Ao You 6 to -- well, the way that was.
04 determined bo eee it. So, obviously cs one)
05) sample at 30 percent and one sample at / percent. |
06 a And not having -
07) A.) From a different source. |
08. Oo. And you don't have personal knowledge as to)
09 the source of the sample that resulted in the 30.
10 percent, do you?)
11. Aw 1 aa a that -- where it was obtained, |
12) no. .
611, 13) eo. You don't have any personal knowledge as to)
ce “pound -
bow 14, whether that came directly from a sealed container of
cumulative 15 Liquid Wrench or whether it might have been a sample.
16 that might have been mixed with something else, do you?
\) 17) A.| I don't recall the source. It's been a long)
18) aS and | just don't recall. I'm sure it was) |
19° described to me at that a where they obtained, but 1)
20) don't recall that. }
21: oO Other than -— and let me ask you ‘this: Do you
22) know what the sample size was that was tested? |
23. AL) ‘The actual oe size None have been very
24. small, if you use Z ee Due the sample |
25. Sige from what it was taken, no, 1 acne recall.
Deposition

Designation Mehiman
‘ranscript of Mehlman, Myron

Case 3:18-cv-00197-RICIESE Dacoumesh22871 Filed 09/02/20 Page 3DaffM1
MehIman, Myron
Rhyne Trial Master

 

 

01

02.
(03)
04
05)

06
O07
08
09
10
1
12
13
14
15
16
17
18
19

20°.
21
(22
23.
24)
25)

Page 30

Qe Other than the one particular sample and

‘whatever that source was for that sample, you don't)
oe whet the content of benzene | in end Wrench would)

‘be in ay other sample, ee you?)

Bo Noy 1 do not, dnless it's tested.

0. Okay.

MR. LYNN: Mark this.

(EXHIBIT 5 MARKED)

MR. LYNN: Do you need to take a look,
Herschel?

MR. HOBSON: From here it looks like

something that's already been marked.

THE WITNESS: Yeah, it's Exhibit 2.

MR. LYNN: Oh, is it the same?

THE WITNESS: Yes. Exhibit 2 is the same

as Exhibit 5, identical.

MR. LYNN: Okay. We hadn't put a date on
Exhibit 2 when we were describing it.

oO. | (BY MR. LYNN) 50) Peet a Gi oCllpace a test

(that was done | on Liquid Wrench | as well, correct?)

Ao [ves.)

Q.) ‘And ee was this test done?)

a (he test was done in Paleo laboratory.
6) So, this test would have been. done same

location as the! other test that you testified about? |

 

Case 3:18-cv-O01S7RUCHSSC Daeanieenzge1 Filed 09/42/20 Magesilopb91

Degonaton Mehiman
Transcript of Mehlman, Myron

 
Mehliman, Myron
Rhyne Trial Master

 

Page 31
01 AL Which other test?.
02. Q. The test that resulted in the 30 percent —
03. A. Well, that’s 30 eeteen We're talking —
04 Exhibit 2 is 30 percent.
05) Oo. If it's the same document I'm looking at, ibis
06° | percent.
07. AL I don't have that document. You have both)
08. documents that show 30 percent. This is dated
09) October 18, 1977, October 18 -- these are S identical |
10. documents.
Li 0. Pe you. see there's an arrow drawn about}
12. halfway or two thirds of the way down the ‘page?
135 A bee II see on the bottom, —
14° Q.| And what's that? |
15) a See it contained no fal, and ash content
16) was a The aromatic a had the following
LT Characteristics: Benzene, / percent by volume. |
18 Right, ta the same document.
19° O. Right. And there's a eonmens section below, |
20. co)
21 A. Yes.
22 | So. ‘And what does. the comment section Say in the)
23) first sentence?)
24. A. It says that it's nol as high as 30 percent.
25. oS Okay. a this is a 7 -- a test that showed 7)

 

 

 

US Steel
Deposition
Designation MehIman

‘ranscript of Mehlman, Myron

CARS SHB SIPS ARSC BSc PBOUNAo? FIR BPE NG SSP LPS:
Mehiman, Myron
Rhyne Trial Master

 

OL

 

(02
03.
04)
05,
06)
07,
08 |
(09)
10)
1b
12)
13)
14)
1s.
16)
17
18:
19)
20)
21
22)
23°
24)
25)

Page 32

percent, correct?)

a.) What's eee

(on) (his is aoe a foot Get Saowed 20 percent,

(cortect?)

a ) ves -

QO. for we're peas about two separate tests. |

[A ‘That! 8 ae

6. ‘Do you know whether both [oe were gone at
ee same laboratory?)

AL (ae the best OF ny oe yes, they both

(Would ae. been done in the same laboratory.

e.) ‘Did you ever look at any eccunea to)

Cae Whether Or oe there were any differences, in,

(the procedures, that were done in the two. tests?)

AY) Procedures were always: the. same with respect |
J

(ho ‘testing for benzene. |

ES

Q) (re you telling us Chae Fron you personal

‘knowledge Or ion a supposition that that’ S the. Wey you,

‘believe ie was done?)

Gg) No. I had enough Caper lee) communication |

with the laboratory. ao ee of samples on benzene)

‘that procedures was Followed essentially the same. )
> [Do you have a specific recollection with)

‘respect to these two particular tests of having a)

‘discussion « Or reviewing documents to. detomiice step by

 

US Steel
Deposition

Designation Mehlman

Transcript of Mehiman, Myron

CAEBIS-C)-O8187-RIE BBE PreUnTese7! Fie GH Pe/28 Bage 33 aS

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

Page 33
Ol step whether or not these two Eests were performed the
02. same?
03. A. (i den'= vecall that.
04. O. Do you know whether or mot the same sample was”
05. used for both tests? |
06. A.. I doubt it very much. It's different samples.
07 Qe is there any explanation at all as to what ao
08. differences would be that would result in a 30 percent
09° result in one test and 7 percent in another? |
S 10. A.| Different products, different oo

403,° 11) Q. And do you know of any determination ae was |

no answer .

waste of ttme|!2. ever done by Mobil as to whether or not the 30 percent
13) test or the 7 percent test more accurately reflected a
14° typical of average sample of any particular a 8
15\ of Liquid Wrench?
16 MR. HOBSON: Objection, form.
17 A.) a didn't guite understand your question.
18. Could you. repeat that?)

403, \ 19° o (BY MR. LYNN) Okay. You had two results.

cumulative 20) ce ‘said 30 percent; and one said 7 percent, correct?

delay 21. a ‘Okay. |
22 Q. Was there ever any discussion as to whether or
23 not -- making a determination as to whether either of
24 those was a more typical result or sample of Liquid
25 Wrench?

US Steel
Deposition

Designation MehIman

‘anscript of MehIman, Myron

Case 3:18-cw-00IS/7 RIOR DosumaAeh29sd Filled 09/02/20 Page syaios1

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 34
OL A. I don't recall. All we are interested, that
02 the product had more than 1 percent of benzene.
03 Q. And as far as you can tell, if another sample
04 of Liquid Wrench was tested, it might come out with a
05 completely different result again, correct?
06 MR. HOBSON: Objection, form.
07 A. That's possible.
08 Q. (BY MR. LYNN) And to the best of your
09 knowledge, there was no effort made to obtain every
10 different formulation or variation of Liquid Wrench to
11 determine the benzene content in each one of them, was
12 there?
13 MR. HOBSON: Objection, form.
14 A. I'm not aware of that. If it is, the people
15 who provide the samples should be able to answer that.
16 Q. (BY MR. LYNN) Now, we talked earlier on in
17 the deposition about being able to reproduce a result.
18 Do you have any concerns at all that the result from
19 the first test was not reproduced in the second test?
20 A. Two different samples. I don't know how you
21 can reproduce. result from two different samples.
22 Q. And I take it there was no effort made to -
23 A. Unless you do the same sample. And I'm
24 positive it wasn't the same sample.
25 Q@. And do you know whether or not any portion of
a fealty

COUNTER
Designations

Transcript of Mehiman, Myron

Case 3:18-cv-00197+RICIDESEC Odounresn2982 Filed 09/02/20 Page 25csfea1

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

Page 35
O1 the source for the first sample was retained and
02 available to be retested to determine whether or not
03 the 30 percent test was accurate?
04 A. You need to ask the analytical chemists.
05 People that would be very knowledgeable is Paul Carl
06 and Gerard.
07 Q. During the time that you were at Mobil, did
08 you keep track of other tests being done by other
O09 people as to different types of substances being used
10 at Mobil?
il A. Yes.
12 Q. Did you keep track of any other testing done
13 of Liguid Wrench?
14 A. Not that I recall.
15 Do you ever remember seeing any reports from |
16 any source outside Mobil stating that aud Wrench had)
Lh as high as 30 percent benzene content?) |
18. A. 7 don't recall that. And if I ne went |
19° through -- I had average of several thousand documents)
20' per month. So, it would be difficult to keep track of)
210 a specific product unless | have direct interest — iby
22. and I did not.
23 Q. In your time since leaving Mobil, have you
24 kept track of literature and testing done of various
25 products with respect to benzene concentrations?
US Steel

Deposition

Designation MehIman

‘ranscript of Mehlman, Myron

Case 3:18-cv-O0197-RICISEC Docunmash2982 Filed 09/02/20 Page sais.

 
Mehliman, Myron
Rhyne Trial Master

 

OL
02
03
04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22

 

23)
24)
25,

Page 36
A. Yes.
Q. Do you recall seeing in any of the literature
that you've ever reviewed any report of Liquid Wrench
having a benzene content as high as 30 percent?
A. I don't recall any concentration of most of
the products.
Q. Now, the testimony you're giving today is with

respect to Mr. Awalt's case. Have you reviewed any

records at all regarding Mr. Await or his alleged

exposure?
A. No. I don't even know what case this is.
Q. So, I take it by that that you would have

absolutely no way of knowing whether or not any Liquid
Wrench that Mr. Await might have used would have had
anything in common with any of the Liquid Wrench that
was tested in the two tests that we've discussed today;
is that correct?
A. I have no idea what you're asking me. I have
no information on the case or who are defendants,
except now I just learned what's the nature of the
case.
(2) Doctor, this is not the first case fpac ee ve |
provided Coo u mca for, is it?)
al (That Ss correct.

7

fon ‘How many cases have yo Cestified in before?)

 

US Steel
Deposition

Designation MehIman
Transcript of MehIman, Myron

Case 3:18-cv-00197+RICIDSC Odoourasn?’gs1 Filed 09/02/20 Page 3/7cti0a1

 
MehlIman, Myron
Rhyne Trial Master

 

1403
relevance

408,
settlemer

 

 

OL

02.
03.
04
05.
06
07
08 |
09°
10.
11
12.
13)

 

14
15)
16.
17)
18°
19
20.
21
22,
23)

24
25

Page 37
AL Altogether, probably between 50 to 10.)
oo Would that have been depositions in those
Cases, trial testimony, or both?
A.) Both)
o. How many cases in which you gave a deposition.

but did not testify at trial?)

A.) A lot.

9.) Okay. Can you give us an approximate number? |
A.) No, | can't. 1 didn’t keep track, |

O. | Deo you recall about how many a chat you}
actually cestified at trial?

A No, that -- because -- 1 appeared at trial.)

Lot of time if settled. | got certified as an expert. |

The case gol settled before | -- the last one | was in, |

 

and 1 didn’t have a chance to give any testimony. |

 

Q.) Okay. But do you have any recollection as to.

approximately how many cases you've actually given your

testimony at trial?

AL Oh, 1 can tell you two or three -- trial? AL)
ee one maybe, trial cases) |
o When you testify, do you generally testify for |
plaintiffs or defendants in cases?)

A. Generally for plaintiffs.

Q. And do you know what types of defendants have

generally been sued in those cases?

 

US Steel
Deposition
Designation MehiIman

‘ranscript of Mehlman, Myron

CASE BAe MEPS 7ARGASSc OBCHNTIE OF Fred QBAeAd AGF SPbPS1

 
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
Q5
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 38
A. They're all types ~-- petroleum companies,
chemical companies, and spillage. I really don't
recall what type of defendants because it's difficult
to say. Sometimes a list of defendants is so large
that I don't even read it except the first one.

Q. Do you recall giving any testimony concerning

Liquid Wrench before?

A. 1 probably did, but I don't recall where or
when.
Q. Do you recall the general substance of any of

your prior testimony concerning Liquid Wrench?

A. No, I don't recall that.

Q. Are you being paid for your work on this
particular case?

A. No, I don't think so. I -- no one mentioned
any money.

MR. HOBSON: As you know, Dr. Mehlman is

being presented as a fact witness.

MR. LYNN: I had been told that he had

been designated as a fact and expert witness. Is that
incorrect?

MR. HOBSON: As far as 1 know it is.

THE WITNESS: An expert?

MR. HOBSON: No, as a fact witness.

MR. LYNN: Okay.

 

Transcript of Mehlman, Myron

Case 3:18-6)-88197-RIEBRS PasumPehess7. Fillea G5/02/28 Rage 29 oY

 
Mehliman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 39
Q. (BY MR. LYNN) Did you review any documents
prior to your deposition this morning?
A. No -- perhaps I did review some documents this

morning, but has nothing to do with this case or any

case Mr. Herschel Hobson is dealing with. It has to do
with hematological cancer that's caused by benzene.

MR. HOBSON: He gave me a recent

B publication.

Q. (BY MR. LYNN) Okay. Did you have any
discussions with Mr. Hobson or anyone at his office
prior to this deposition concerning this case or your

testimony?

A. No. I haven't spoken with Mr. Herschel Hobson

for a long time.

Q. Are you aware of any incidents or cases in
which any results from the laboratory that performed
the test we've been talking about today have been
questioned or challenged?

A. I'm not aware of any challenges to the Mobil

analytical laboratory.

THE WITNESS: Herschel, could you pass

some water, please?

MR. HOBSON: Sure.

THE WITNESS: Thank you. Thank you.

QO. (BY MR. LYNN) Do you know whether any of the

 

Transcript of MehIman, Myron

Ease 3:48- ey OVA77 FIGEDSEC DoguMneai eI? Filed GAAS age+oh Pd.

 
MehlIman, Myron
Rhyne Trial Master

 

OL
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 40

individuals that participated in the actual testing are

still employed by Mobil?

A. To the best of my -

MR. HOBSON: Objection, form.

A. I don't know the name that -- the names that

I'm very familiar with is Gerard. I don't know if he's

still there or not. He might be. Paul Carl, I worked
with him very closely. He was a senior manager. And

Selfridge, I know that he's not. I -- I can't answer

that. I really don't know. I know who's not.
Selfridge wouldn't be. He was pretty old when I worked

with him.

Q. (BY MR. LYNN) Do you know if Mr. Carl is

still living?

A. That's good question. I don't know. I

Q. And the last you had of any knowledge of

Mr. Carl, was that still while he was at Mobil?

A. Yes. And I've been following Mobil World that

lists people who have been deceased, and I don't

remember seeing his name.

Q. And you haven't heard of him being anywhere
else other than Mobil, have you?

A. I think he would retire from Mobil. He had
been with Mobil for maybe 40 years or so.

Q. Do you know who M.H. Meynig is, M-E-Y-N-I-G?

 

Transcript of MehIman, Myron

Case 3:18-ev-O0te7 RICH DosumABh2Is4 Filed 08/98/20 Page4iafeds

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 41

Ol A. He's not on this list, is he?
02 MR. HOBSON: I think he's on this
03 document here.
04 A. Oh, okay. This -- I'm sorry. That's a
O05 different document.
06 Name is familiar, but I don't know if he -
07 he's -- it's from analytical laboratory. It could be
08 from Beaumont, but I don't know. I don't recall who he

403, 09 +S .

waste of 10 Qe (BY MR. LYNN) And do you know J.L. Wescoat?

time 11 AD 1 know his name. I may have met him, but 1)

() 12. ‘don't recall if I met him. I went to Beaumont several |
13. times and -- but specifically I don't recall.
14 Co Go know what his job title was back in)
15 1977?)
16 AL ee I do not.,
LL? Co. Okay. Was he working at the Beaumont
18 facility, |
19° ao ‘Yes, i believe 30.
20. Q- Do you know what eee he was in?
21) ao ‘He would -- no, I do not know. I don't recall
22 what oe If I met him, I would ce oo but
23. 1 wouldn't vemember specific -- acid C specific
24 departments.)
25. OQ. Do you ina what his role would have been in
US Steel
Deposition

Designation Mehlman
“ranscript of Mehlman, Myron

Case 3:48: QR RICASSc Desutiaeheae? Filed BYAFA Raggteo0h Pd.
403,
wasie of
time

\

403,
waste of

time

SO

Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 42
o1 ‘this testing program?
02, : A.) i do not know, but could have been -- he)
03) ‘certainly -- I don f ehink he was ee hygienist:
04 because he would have reported to. me.
05, © | (on the document that we were “just footing at)
06. ‘that had Mr. Meynig' s name on it, there's some )
07: handwritten tniciaia about two thirds of the way ‘down’
08. ‘the Page on che right. Do you recognize any of those |
09° - (initials? | - |
10° aS Noy I_do not.
TL ©) Barlier on I oe ag see about how)
(12, results were reported and there was some confusion on)
13) that and that! s whenever we started talking about)

 

 

 

 

 

15)
16
17)
18

19

20)
(21)
22)
(23
24
(25)

procedures.

   

  

The document’ that we've been Pooking at)

(bogey with the 30 percent finding has got Jee a)

handwritten result, on Ay correct?)

a.) Yes. )
MR. HOBSON: Objection, form.

On | (BY MR. HN) if a des Ciroma ogra is eed,

would the test oa De printed off in some Foun or)

would a == hon would ‘the people doing ‘the testing ; see,

‘the result?)

& fi bo it would be printed off.

7

0.) ‘Okay. BO; would you expect cae me would)

bea document someplace in some kind oe mechanically)

 

US Steel
Deposition
Designation MehIman

Transcript of Mehlman, Myron

Case 3:18-6y-80187-RICBSC Dosumeehe9sa Filed 09/08/26 Page 43 e131

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

Page 43

Ol printed form that would contain the results from the.
02. test that was performed on the Liquid Wrench sample?
03. AL It would be -- by “printed off," [ mean charts.
O4- from which the levels could be calculated or |
05. computerized. Would I expect they'’11 be someplace?)
06. ‘Can't answer that. AL this point in time, 1 don't know
O07. what's -- who would have what where.
08 Q.) Okay. | |
09° A It's too many years past.
10. Se And would you have expected that in 1977 there |
11) LoS documents existing that would contain the test.
12. results from the test performed on the Liquid een
13° sample?)
14, A. on any samoles 1 would expect that.
15 0. Do you know what the retention policy for that
16 type of document would be?
17 A. I don't know what the analytical retention
18 policy but I do know I have a small section in
19 Paulsboro, toxicology section, Fred Feasley, and he
20 vetained everything going back to early 1950s. So, I
21 was able to get documents that I need on testing and
22 discussions 25 years -- well, 1950s -- it would be 54
23 years now, but at that time it would have been 25 years
24 back.
25 Q. And you said that gentleman's name was Fred

US Steel

Deposition

Designation MehIman
‘ranscript of Mehlman, Myron

Case 3:18-cv-00197-RICIESC Moounmeeh2407 Filled 09/03/20 Page 44 off91

 
Mehiman, Myron
Rhyne Trial Master

 

 

Page 44
OL Feasley?
02 A. Feasley, F-E-A-S-L-E~Y.
Q3 Q. And he was at the Paulsboro lab?
04 A. Yes. He reported to me.
05 Q. Do you know whether he is still employed by
06 Mobil?
07 A. No, he's not employed by Mobil.
08 Q. Do you know --
09 A. He's deceased.
10 Q. Okay.
il A. He'd been with Mobil probably between 40 and
12 50 years.
13 Q. Do you know who his successor at Mobil might
14 have been?
15 A. No, I -- he would not have a successor.
16 Q. Do you know whether the facility in which he
17 worked is still existing?
18 A. Yes. The laboratory, the refinery is still in
19 Paulsboro.
20 Q. And do you know in what way he kept the
21 records that he kept?
22 A. Filing cabinets.
403, 23 2.) ‘And at the time in 1977, would you have)
cumulative .
24) expected crac there ould have bean a file kept with)
- 29) ‘the records showing test | results eon this type of

 

 

 

 

 

US Steel
Deposition

Designation MehIman

Transcript of Mehlman, Myron

Case 3:18-cwOUIM/HRUICHSSC Ddoanrme?go7 Filed O8MS20 Rage4toopb91

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

 

 

 

403, cumulative
, Page 45
U Ol testing:
02. A. Ip 1977, yes.
03. Q.) Did you ever see any documentation concerning |
04 the Lada Wrench test other than the handwritten
05. result) that we've looked at here today?
06 AL t don't recall what I have seen. |
O07 Q. We spoke earlier that the 30 percent finding
08 would have been an unusually high finding. Do you know
09 whether any attempt was made to discuss that finding
10 with the manufacturers of Liquid Wrench?
11 A. I don't recall if any attempt was made or was
12 not. I'm not aware of that -- at least I don't recall.
13 Q. If you or anyone else at Mobil felt that there
14 was a health risk as a result of the finding with
15 respect to Liquid Wrench, did you think that that was
16 something that should be communicated to anyone outside
17 Mobil?
18 A. I hope that it was -- certainly must be
19 communicated to the employees and people who use it.
20 Was it communicated to manufacturers? I have no —- I
21 don't have no knowledge of that. I mean, that would be
22 by the products people. They were aware of the
23 concentrations.
24 Q. Who would the products people be that were
25 made aware of the testing?

 

US Steel
Deposition

Designation Mehiman
‘ranscript of Mehlman, Myron

Case 319-cv-00197-RIC-DSC DMomumenti29871 AritetiG@e/O2/20 Page 46 of 91

 
MehIman, Myron
Rhyne Trial Master

 

OL
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16

 

LT
19) ‘consistency of ne results Chat its laboratories)
(20 :
21.
22.
23.
24°
25.

Page 46
A. I don't recall their names. There were lot of
products people.

Q. Do you have any personal knowledge as to

whether or not Radiator Specialty Company, who produced

Liquid Wrench, was ever informed of the 30 percent test

result?

A. I have no knowledge of that.

MR. LYNN: Pass the witness at this time.
EXAMINATION

BY MR. MILLER:

Q. Dr. Mehlman, good morning.
A. Good morning, sir.
Q. My name is Adam Miller. I represent United

States Steel, and I have some questions for you this

morning.

(Dr. ‘Mehiman, are 2 familiar ee any)
evaluation or review ce Mobil’ S analytical testing |

‘laboratories Or ptactice, ony survey Lo eval aee the |

7

(obtained ini testing?)

a.) ‘Specifically, no; Hoe at this time. j

@) ‘All oe i'm asking aout something like an |
audit. Was ae your becollee: an that Mobil would)
‘periodically adie its analytical laboratories oor the

(Purpose OF eepceetto whether | or Hoe its laboratories

 

US Steel
Deposition

Designation Mehlman

Transcript of MehIman, Myron

Case 218-avG01277AIOOBEC DPanuMR AAT Filed QPUHRO Paaeu4oph?1

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

Page 47

O1 were conducting evaluations using good laboratory
02 practice and consistently following the poor ceria es)
03 protocols?
04 A.) ‘First of all, the good laboratory practice)
05. didn't come into effect until later. L don’t recall
06 anything specific at Ehis time. 1 know we looked for!
O07. accuracy and Pe That I'm aware of, but |
08 anything else t don't recall. |
09 Q. All right. You mentioned in your last answer
10 that good laboratory practice did not come into effect
11 until after 1977; is that correct?
12 A. i'm not too sure when it came, but we
13 immediately implemented it. It may have came -- in
14 toxicological area it came a little later. That was
15 after I.B.T. scandal, which was Industrial. Bio-Test
16 Laboratory in Chicago, which they got indicted. They
17 always produced desirable results for the industry.
18 For example, mice that died on Friday reoccurred on
19 Monday. They became alive. We called them Jesus mice.
20 Graphic methods were used to generate data, and the
21 person of that company I do recall went to jail.
22 MR. MILLER: I'm going to move to strike
23 your response as being unresponsive.
24 (BY MR. MILLER) Let me reask the question
25 again,

MYRONA-PLE Deposition

COUNTER
Designations

Designation MehIman

:ranscript of MehIman, Myron

Case 3:18-cw-Oth@y7 RIED SC Dosumesh29d2 Filed 09/02/20 Page4Aqid1

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

 

 

Page 48
OL A. All right.
02 fo.) ‘You! re familiar with the term goed laboratory
03) ipracticest?
(04 (AL) ‘Yes, I am. ;
(05, G,) (Is ehere a as Woe or a meaning of |
06. ‘the phrase "good laboratory practice" that's recognized)
07) (in the field of analytical chemistry?
08) a) I don't recall.
403, 09° Qn All right. Were — standards of good)
cumulative ;

10° laboratory practice adopted in oS industry at some
il point in cme: Doctor?)

© 12) G) My recollection ae phere were eteldards) but)
13} what they are I don't recall. |
14) @.) Do you recall when oe pi ebcatds became
15) effective or had. been adopted in ‘the analytical)
16. (chemistry?)
17 A.) ‘No, I do not, no.)
18) 2) (So, you don't know whether at the time the |
19 ‘test results ‘that we've been talking about today were |
20) ‘conducted’ in the laboratory under standards: of good)
21 . (laboratory practice; is that correct?)
22 MR. HOBSON: Objection, form.
23 Ao (ALL I know and I recall that they have high)
24) ‘standards in performing thes work. in terms of |
25) laccuracy.)

US Steel
Deposition

Designation MehIman
Transcript of MehIman, Myron

Case 3:18-cv-00197-RICIDSC Obeonreen2382 Filed 09/02/20 Page 4oaifwa1
Mehliman, Myron
Rhyne Trial Master

 

 

 

 

 

  

 

 

 

 

 

 

 

Page 49

403, 01 oO. (BY MR. MILLER) L understand that, Doctor;
cumulative O02. but what I'm asking is whether or not there were |

03) standards for laboratory practice that were ee

O 04 in the industry that had been adopted by Mobil at the)

05 time of the testing that's reflected in the documents)

06, we've talked about today. |

07 A.) ‘I don’t recall that.)

08) o.) Okay. Thank you, Doctor. |

09) Doctor, is it your testimony today that every

10. single test result obtained from Mobil’s analytical}

11 laboratories was accurate? |

12. AL) ‘Every single one? rig -- I never testified

13. ee I said by and large, to the best of my

14) knowledge, all the results ~Ehat were done for me were)

15. accurate. |
403, . : =
cumulative 1s. QO. let me ask that question again, sir, because 1:
611, 17. don't think you specifically answered my question. Is)
argumentative, 3. it your testimony that every single analysis conducted |

19. by Mobil’s analytical laboratories were accurate?

20> AL) I can't swear to that, that "every single.”

a

22. go ahead.

23 Q. Gap you tell me the percentage of analyses

24 conducted by the Mobil analytical laboratories during

25 the time period that you were with Mobil -- can you

MEHLMAN, US Steel
COUNTER PF Deggnaton MehlIman

Designations

sranscript of MehIman, Myron

Case 3:48: CURT RICH OseetinehtAo? Filed BYASZO Frggesso% Pd

USS
Obj:
Form
Compo
und
602
Mehliman, Myron
Rhyne Trial Master

 

 

 

 

Page 50
OL tell me the percentage of those results that were
02 accurate?
03 MR. HOBSON: Objection, form.
04 A. As far as I'm concerned, they were all
05 accurate.
06 Q. (BY MR. MILLER) Do you have any objective
07 data. or information that would identify the percentage
08 of test results that were accurate?
09 MR. HOBSON: Objection, form.
10 A. If I had any, I wouldn't recall that. I -
11 they were accurate, because we checked our. samples,
12 what they did for us. The benzene analyses were
13 accurate. I split samples in two, I put in blank
14 controls, we spiked samples, and we run standards with
15 it.
16 MR. MILLER: I'm going to move to strike
17 your answer as nonresponsive.
18 A. I thought it was very responsive. How we
19 did -- you asked me how -
20 Q. (BY MR. MILLER) Excuse me. Sir, there's no
al question pending. Thank you.
22 Sir, is it your testimony that for every
23 single analytical test run by Mobil in the 1977 time
24 period, the appropriate or recognized protocols were
25 followed?
MYRON A’ PLE

COUNTER
Designations

Transcript of Mehlman, Myron

Case 3:18-6y-00197-RIC PBC Dysemmeah22hA Filed 09/08/20 Page St aif91

USS
Obj:
Form
Compo
und
602
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

Page 51
OL A. I can't answer your question because the test
02 sampling that were done for me, procedures were
03 followed -- I sent people to check in addition to
04 myself -- and the results were accurate.
05 Q. Who are the people that you sent to check on
06 the analytical chemists?
07 A. Feasley was one of them because he located on
08 the facility and had tremendous amount of knowledge.
09 There are other people that I sent to have these
10 results checked. There -- I had several other
11 industrial hygienists. I don't even remember the name
12 but I send them to Paulsboro and they spent time with
13 them looking at it and I was called constantly. That I
14 recall.
15 Q. Sir, how is it that you are satisfied that the
16 results from the testing that we've talked about here
17 today with respect to Liquid Wrench were properly
18 interpreted?
19 A. Because all the other results, samples that we
20 sent for analysis -- and these were several thousand
21 samples -- were accurate. I. did not send Liquid
22 Wrench. I requested that be tested. I sent thousands
23 of other samples to be tested.
24 O. Doctor, do you know the limits of detection)
25, te gas chromatography that was used in the og of)
MEHLMAN, US Stee
MYRON A. PLF Deposition

COUNTER
Designations

Designation MehIman

‘ranscript of Mehlman, Myron

€

SAB MOAR EC BELUAAEAGT FIG BONES Geb Pda

_ USS

Ob}:

— 602
Mehlman, Myron

Rhyne Trial Master

 

 

 

Page 52

OL (the Piguid Wrench reflected in the documents we ‘ve

02° ‘talked about today?

03) a. a don't recalt specifically; but a Sample is

04) ‘very A you dilute it. You keep on diluting)

05) it till you oF wae a range that can De measured)

06. (accurately.

07, Qe ‘Is there a rate of error for gas,

08) ‘chromatography in “the 1977 tine Fete that you! re)

09) (familiar with?

10) a) ‘There 18) but I don't remember what it is.

41) Q.) Is there any extent of Veet that might)

p12) ‘result from test to test of 4 split sample, for)

13 ‘example? Can you eupece some variability in gas)

14 chromatography?)

15) AD (Wes.

16. eo ‘What is the extent of that variability?)

17) a) ‘on my. - samples they + were within 3 percent, the)

138) ones that I poe ae don't know what it was and)

19) (what ponge |

20) | ‘could it Pe peer higher?)

21 aa ne could be. )

22 QO. I understand that -- from your prior testimony

23 today that you have no knowledge about Mr. Awalt's

24 occupational history; is that correct?

25 A. I don't know who Mr. Await is. The first time
US Steel

Deposition

Designation MehIman
Transcript of Mehlman, Myron

E888 378-V BUST RC BSc WssuMMVehede? Hed 68/98/88 Page ssdith

 
Mehliman, Myron
Rhyne Trial Master

 

Page 53
OL I heard his name is right here.
02 Q. I want to hand you what has been marked
03 Exhibit No. 1, and this is a notice to take discovery
04 deposition --
05 A. Okay.
06 Q. -- in the Ronald Awalt case.
07 A. I didn't even look at that. I looked at the
08 second part.
09 Q. Okay. That notice is for your deposition here
10 today; is that correct?
11 A. Yes.
12 Q. All right. And you understand now that this
13 case relates to a gentleman by the name of Ronald
14 Awalt?
15 A. No, I don't understand that. That's just what
16 I see here. I had no idea what's the case or anything
17 about the case.
18 Q. All right. I understand from your earlier
19 testimony today that you had some responsibility at
20 Mobil for evaluating exposures to benzene for workers
21 in Mobil's own facilities.
22 A. Yes.
23 QO. And can you tell me how it is that Mobil
24 assessed, during your tenure there, potential exposures
25 to benzene for its own workers?

 

 

 

Transcript of MehIman, Myron

Ease 3:18-6V- OCIS RICRSSe OosemaebheIsa Filed 09/95/20 Page shih
MehlIman, Myron
Rhyne Trial Master

 

Page 54
Ol A. You put equipment on the workers and tubes
02 that -- and for whatever period of time they worked,
03 different periods of time, you measured the areas where
04 they worked and the level of benzene in these areas.
05 Then be extrapolated, seeing that it's only 1 part per
06 million of benzene or less they would be inhaling that.
07 We calculated that to eight -- to eight-hour average.
08 so, what you do, I take it -- or what -
09 strike that.
10 What Mobil did during your tenure there as
11 director of toxicology and environmental health is to
12 conduct actual measurements of benzene in the work
13 environment in which benzene exposed workers actually
14 conducted their work.
15 A. That's correct.
16 Q. And, then, I take it that you took those
17 samples and extrapolated to I think what we call a time
18 weighted average -
19 A. Yes.
20 Q- -- to evaluate the concentration that a worker
21 might be exposed to over the course of an eight-hour
22 workday.
23 A. Yes.
24 Q. And I take it that part of that process is, as
25 we said, to put measurement devices actually within the

 

 

 

Transcript of Mehlman, Myron

Ease 3:18-ev-Odto7RNCHRc Dpeumaeh2ad4 Filed 09/02/20 Pegpdibajed1
MehlIman, Myron
Rhyne Trial Master

 

Page 55

@ @ 8&8 &@ &® 8B 8S fF

e

SB RP 8B SBS SP SB GB BHR HSH SF BS FP DB

 

 

 

 

Transcript of MehiIman, Myron

Case 3:18-cv-00197-RICIDEC Doounresh29sd Filed 09/08/20 Page 36 gfSi1
Mehliman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 56

A. I don't -- probably. I Just don't recall

specifically that what -- where it comes back to.

Q. How would you describe that process where you
take a sampling device and put it in the breathing zone
of the worker and put the worker in his ordinary job
and have him -- and evaluate those exposures?

A. We had to purchase special equipment, and

B recall a number of monitors. I guess that would be

dosimetry, yes. I had to buy over a hundred additional

monitors. I just recall that. Couldn't remember.

Q. So, the process is called dosimetry.

A. Yes,

Q. Or the mechanism of doing these evaluations.
A. Yes.

Q. Do you recall ever conducting dosimetry on --

or using Mobil workers who were involved in vehicle

maintenance?
A. I don't recall specifically. We conducted
measurements on all type of occupation ~- mechanics,

probably electricians, just people working around

the -- many different places.

Q. Do you recall whether Mobil -- during the time
that you were director of toxicology and environmental
health, do you know whether Mobil conducted dosimetry

of individuals using Liquid Wrench?

 

Transcript of Mehlman, Myron

Case 3218-0, 0IRY-AICHSSC DocwmeargeT Filed OY0G20 Reagesy/pb91

 
MehIman, Myron
Rhyne Trial Master

 

O1
02
Q3
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 57

A. IT don't know. I can't answer that. I

wouldn't -- I don't recall that.

Q. Other than gas chromatography, which I believe
you've described for us earlier today, do you know
whether Mobil, during the time you were director of
toxicology and environmental health, attempted to

evaluate a worker's exposure to Liquid Wrench -- to
benzene in Liquid Wrench in his ordinary workplace?

A. I don't recall that specifically.

Q. Have you ever seen any results of dosimetry or
the evaluation of benzene exposure to a worker using
Liquid Wrench in his real work environment?

A. I don't recall.

Q. And I take it that you're not providing
testimony in this case about what the results of that
dosimetry would be for a worker using Liquid Wrench in
his ordinary work environment; is that correct?

A. I'm not providing any testimony except to the
authenticity of these documents.

Q. Okay. Sir, have you ever observed a worker

using Liquid Wrench?

A, No, at least not consciously that I'm aware
of.
Q. I take it that you may have incidentally

observed the use of Liquid Wrench.

 

Transcript of MehIman, Myron

Case 3:18-VQY7RECHSSc Oscutinehtde? Filed B8ASAS Page sets.

 
Mehiman, Myron
Rhyne Trial Master

 

Page 58
A Belwktteekunit
Q  Ideittehwlaeitdeaysat
Cfthearhitinsiayoraysenificasselce
hovavolecums Lopes nhisadarySwakdy theagttity teint telat

freyesnycf sec Lngdiiesty is ttathreS
A Ne-ebtet Teall ayhiglietat
Q Cay Vilthneget toadbatrovaker
ssehyuithiepet toepmaie thareny, Wanyo1
veechatoncftoicioyanenanetal heltha
Md], vesdanahythelestameecrtest tad tha:
\olladaaide feiigvaicregameto
lee nthevatesackaywok foadnthe
enonets dnvidevake?
A Thtk—r1o Idbit keontfiivasttebest
Q WeboidlackenttekstadHoetol
oasis trevalesepmietokerme inthevak
A Idsit—Idbttieal. Igual
patickorialstesl hye fhectiont
chest.
Q PIRMIR Asyustmetaly an
yorthrkcfated latter tancishaty ioassa

eS FP BB S YF 8B G&G ®FH Be F&F BS FP BSB SE RA BR BRK BA

 

 

 

Transcript of Mehlman, Myron

CaSE F-18-EV-BOL9T RIC PME TosMPeheasA Filled 69/98/20 Page sda
MehlIman, Myron
Rhyne Trial Master

 

O1
02
Q3
04
05
06
O07
08
O9
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 59
worker's exposure to benzene in his work -- in his
precise work environment?

MR. HOBSON: Objection, form.

A. It's not something I do. It's not part of my

job; so, I can't think of anything. If I heard of some

better procedures, I don't recall. I'm sure I did in

some of the benzene meetings that I attended, but I

didn't make any effort to retain that information.

Q- (BY MR. MILLER) In 1977 when you were

conducting an evaluation of Mobil employees' exposure
to benzene in their workplaces, did you use any
methodology other than dosimetry for the purpose of
making those assessments?

A. I don't recall using anything else.

QO. I take it you were satisfied with the results
that you could obtain from dosimetry for the use in
making estimates of a worker's overall exposure to
benzene in the precise work environments in which he
worked.

A. I was satisfied because the exposure in

refineries were very low. The average is less than
tenth of a part per million. We need to know only the

areas that exceed on that 1 part per million. And
we're also satisfied because we measured in many

different facilities, both U.S. and outside; and the

 

Transcript of Mehlman, Myron

€

SEU RICA BRUNA? led CSAS PAM Paa

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 60

OL results were consistent from different facilities. So,
02 that adds a lot to credibility of your test result.

403, 03 eo With Fespect to the ree allalyecs that)

cumulative (04 ‘we! ‘ve talked eDoue today, those that reflect in the)
O05. ‘documents that we've marked GE benzene content of)

W) 06) iguid Wrench ae percent ard 30 percent, a you know
075 whether split samples | were taken of these particular)
08 ‘samples fOr the purpose of come the results?
09 aL -- 1 Gone recall how. they! re -- how samples)
10) ‘were taken, were they el or duplicate. I don't |
AL (recall.
12 oa ‘Was it the standard PEeco Ge for the Mobil)
13) laboratory chee =-- OF Mobili Ss analytical laboratories)
14) ‘to take split samples for the purpose of comparing)
15) ‘samples fokey from a single source? |
16 a. a don’ ic peck T know I did divide some of
17 my samples in duplicate co see how they “compare. if)
18) they did split, then there would De four analyses | in a)
19, ‘single sample. =
20. a) ‘But oo you don't have any eee with)
21) [nespect | to these particular tests *
(22) A a 5 -
(23) 6 i Se low whebher splits were _ done?)
24) AL That's: right. |
25. & or Le they were oon ee ve roe were? |
-US Steel
Deposition

Designation MehIlman

Transcript of MehIman, Myron

CRESTEGY-O8187- RIE BSC BnseiMraheze7: Filed GS/Ps/28 Page Sh YS
Mehliman, Myron
Rhyne Trial Master

 

 

 

02
403,

cumulative
04

1 05.
06.

OF.

 

 

03°

08)
09°
10)
1
12)
13) much of that is recovered; or you also want standard.
14°
15.
16.
17
18 it. If you come in with blank that shows benzene)
oo

20.
21 Ge today |
22)
23.
24.
20.

Page 61

    

1 don't know. |
0. Okay. You indicated that on occasion spiked |
samples would be used for the purpose of conducting

analytical tests for benzene?

A. That's right.)

o Can you see ee for me what a spiked sample.
is?)

a Sure. You put a known amount of diluted)

benzene in a sample and you split the samples in two)
and you put in two of them and see what percent)
recovery, especially you do a blank and you find -- 16)

you put, say, 5 parts per billion, you want to see how,

Different concentration of benzene you provide three Or)
four samples -- usually four -- with different levels,
and see how that analysis comes out; and then you run.

some blanks and see that you don't find any benzene in

concentration, you would worry about it.)

Q. Were spiked samples used for the analyses that)

 

 

AL Don't know. |

oO] =- with respect to Liquid Wrench?)

AL I just -- thet is -- don't know. |

© : All vight. Do you have any Sboectaee evidence

 

 

 

 

US Steel
Deposition

Designation MehIman

‘ranscript of MehIman, Myron

Case 3:18-ev-OdtS7RICDRS Dosumash?ao2 Filed 69/93/20 Page Grated.

 
Mehlman, Myron
Rhyne Trial Master

 

 

 

 

 

403, Page 62

cumulative OL ‘that would eeogest that the eps i tic pour Wrench |
(02, [tests that we've ee aboue today are -- Of were at

. 03) ‘the time repeatable and reproducible?)
) 04 ao tT have no idea. ie they repeated them OL)

(05, Ee then
06 Q. We were talking a moment ago about evaluating
Q7 worker exposure in the environment in which that worker
08 conducts his workday. You remember that discussion
09 generally?
10 A. Yes.
11 Q. We were talking about using dosimetry.
12 It's possible, is it not, to use a product
13 even if it had 30 percent benzene, a Liquid Wrench
14 product with 30 percent benzene, and have a time
15 weighted average exposure to benzene in the workplace
16 less than 1 part per million?
17 MR. HOBSON: Objection, form.
18 A. I would say it's very unlikely with that
19 concentration that you will have that low exposures;
20 and if it's used equip -- to clean the equipment, I
ai would say very unlikely that it would be so low.
22 Q. (BY MR. MILLER) What's your understanding of
23 how Liquid Wrench is used?
24 A. Cleaning equipment. It's a good cleaning
25 agent; and I'm not sure if it's used in radiators, to

 

 

US Steel
Deposition

Designation MehIman
Transcript of MehIman, Myron

Case 3:18-eV-00197RICIDEC Dosumnmsh?e9s2 Filed 09/02/20 Page Geaifod1

 
Mehlman, Myron
Rhyne Trial Master

 

Ol
O02
03
04
Q5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

clean the radiators. I don't have extensive knowled

about Liquid Wrench.

Q. When you say to clean equipment, do you know
how it would be applied for that purpose?

A. No. If I did know at one time, I don't

recall.

Q. Do you know how much Liquid Wrench would be

used for that purpose?

A. No, I do not.

Q. Okay. And 1 take it you would have no
familiarity with what a worker might use in terms of
quantity of Liquid Wrench in any given day.

A. That's right. I do not -- I'm not familiar at

this time.

Q. Do you know what crafts would use Liquid
Wrench?
A. I think it would be used == car mechanics,

people who work with the equipment.

Q. For cleaning?
A. Cleaning. That's all that I recall.
Q. And certainly you don't have any information

about how Mr. Awalt used Liquid Wrench.
A. I have no information about Mr. Await at all.
Q. Okay. Let's talk about vehicle mechanics.

Have you ever observed vehicle mechanics throughout

Page 63

ge

 

Transcript of Mehlman, Myron

Ease 3:48-ev Coho IGEDSSe Dgsumaeheae? Filed 89/95/20 Page Gated.

 
Mehlman, Myron
Rhyne Trial Master

 

OL
02
Q3
04
05
06
O7
08
09
10
11
12
13
14
15
16
17]
18
19
20
21
22
23
24
25

 

Page 64

their workday for the purpose of assessing the

materials they use, the quantity of those materials, or

the frequency with which they use those materials?

A. No.

Q. Do you know whether any kind of study of that
nature was undertaken by Mobil with respect to Liquid
Wrench?

A. I do not know. One of my industrial
hygienists may know, but I do not know.

Q. Okay. In the documents that you brought today
to the deposition and which have been marked, is there
any discussion about how Liquid Wrench would have been

used at any of Mobil'’s facilities in the 1977 time

period?

A. If it was 26 years ago, I wouldn't remember
that.

Q. Well, not only would you not remember it, sir;

but it's not reflected in the documents; is that
correct?
MR. HOBSON: Objection, form.
A. That's correct.
QO. (BY MR. MILLER) Let me reask that. Is there

any reference in the documents that you brought about
how Liquid Wrench is used by Mobil employees -- or was

used by Mobil employees in the 1977 time period?

 

Transcript of Mehiman, Myron |

Ease 3:18-eV-CO1S7 RICE OosuniABh2Ioa Filed 09/98/20 Page aé5aiod.

 
MehiIman, Myron
Rhyne Trial Master

 

Page 65
Ol A. I do not see that in the documents.
02 Q. All right. You don't know whether it was used
03 indoors or outdoors?
04 A. I do not know. It could be -- well, obviously
05 it could be used indoors, it you are a mechanic and
06 working at a gas station, and outdoors. Depends on the
07 weather conditions.
08 Q. And it depends on the kinds of equipment that
09 you're cleaning or using the Liquid Wrench on.
10 A. That's right.
11 Q. Some pieces of equipment can't be brought
12 inside.
13 A. That's right.
14 Q. Do you know the duration of exposure to
15 benzene in Liquid Wrench that an individual would
16 experience using Liquid Wrench in the manner that you
17 believe it's used for?
18 A. Depends on how long it -
19 MR. HOBSON: Excuse me. Objection, form.
20 Now you may answer.
21 A. Depends on how long the equipment is being
22 cleaned. It could be anywhere from ten minutes to
23 couple hours. I don't -- I just don't know. I don't
24 understand these questions, I'm here only to certify
25 that the documents are authentic. All of this, it

 

 

 

Transcript of MehIman, Myron

Cae SB GUAGE BSUS AGT EBA OBASAD Ae RG Paa
Mehlman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 66
seems to me, leads to looking for an expert analytical
chemist and industrial hygienist, which I'm not going
to testify to that. I'm not going to testify at all
except to one fact.
MR. HOBSON: By the way, you've pointed
out already that Dr. Mehiman is not being paid. You've
wasted now two hours, in my humble opinion, going over
things that he -- you've asked a whole series of
questions about Liquid Wrench use after he says "I
don't remember seeing it being used," "I don't know how
it's used," all that sort of thing. If you're going to
go any further, I'd ask that you compensate Dr. Mehlman
his usual rates if you want to use him for his
testimony. I think you've beat a dead horse to death
again. Are we about done?
MR. MILLER: Yeah, we are. This kind of
discussion is just making things a little more
prolonged.
MR. HOBSON: Well, it does because you've
already prolonged it too long.
MR. MILLER: I'm going to move to strike
your previous response in the record as being
nonresponsive.
MR. HOBSON: What was it, by the way?

What did he say? |

 

Transcript of Mehlman, Myron

CASE FASS Ric BSc asuMRehese7 Files G8/08/28 Page S7 Gi

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 67

MR. MILLER: He said something completely
different from the answer that would have been

responsive.

MR. HOBSON: Great.

A. I just don't understand -- I said I don't
understand these questions because I'm not here to
testify on anything that you had asked me.

Q. (BY MR. MILLER) Okay. I understand that,

sir. I -

A. Anything you want to ask about hematological

effect of benzene and injury and levels, I'll be glad

to spend whatever time you want discussing it.

Q. Again, Doctor, there's no question pending

now.

Sir, are you aware of the extent to which -

I'm sorry. Hold on just a second.

Doctor, are you aware of the extent to which
other hydrocarbon substances in a sample might

interfere with a determination of the quantity of

benzene in that sample?

MR. HOBSON: Objection, form.

A. I don't recall. I know some discussions
were -- took place around that subject matter, and
some -- and it was explained to me that there was some

modification in columns to get cleaner separations.

 

Transcript of Mehlman, Myron

E

SS ROFRIC DSc MBSeUtRenEAG7 ELST O8A82% Bite Ss Gran

 
Mehiman, Myron
Rhyne Trial Master

 

 

 

 

Page 68
O1 QO. (BY MR. MILLER): Do: you know. the extent to
02 which that interference may have affected the
03 reliability of the samples and the results that are
04 reflected in the documents that: you've brought to: the
O05 deposition today?
- 06 A. Well -
07 MR. HOBSON: Objection, form.
08 A. To don't think the reliability is affected in
09 analyzing from benzene, I think the procedures that
10 they -- Mobil analytical laboratory established was
11 just-as. good as anybody in the world can do. They
12 discussed it with, long time ago, the American
13 Petroleum Institute meeting with some other oil
14 companies; and they knew of high quality of work that
15 our analytical division or sections -- we had more than
16 one -- were doing. So, I don't think that is even in
17 question.
18 Q. (BY MR. MILLER) I just have a few more
19 questions for you.
20 A. Okay.
21 THE WITNESS: Can we take two-minute
22 break?
23 MR. MILLER: Absolutely.
24 THE WITNESS: Thank you.
25 THE VIDEOGRAPHER: We're off the record
MYRON.A, PLE

COUNTER
Designations

Transcript of Mehlman, Myron

C&SE FTEN BUST RIC DSC SSUREHEAE? FSG 63/22/28 Page Sotish

Obj:
Form
Comp
ound
Mehliman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 69
at 12:12.
(A BREAK WAS TAKEN)
THE VIDEOGRAPHER: We're back on the
record at 12:16.

Q. (BY MR. MILLER) Sir, I want to hand you what

has previously been marked today as Exhibit No. 3. Can

you read the notation and handwriting down at the

bottom?
A. "Liguid Wrench."
Q. I'm sorry. Can you read the two lines there?

Not just the last line.

A. Okay. I suspect this is (reading) please

attach -- whatever that word -- I don't know what it
is. I can read the last line, and I can read (reading)
attach reference Liquid Wrench.

Q. It's not entirely legible; is that correct?

A. That's right. Some attachments -- it is

either to be as an attachment, or some additional

attachments may have been attached.

Q. And let me ask you this: The very top of this
document seems to reflect, aside from the fax notation

and other markings, that this may be an attachment

itself?
A “Attachment II." It's -- that's what it says.
Q. Do you know what document this particular

 

Transcript of Mehlman, Myron

Case 3:18-cv-00197RICUS Dosumeaeh22dA Filed 09/08/20 Page “aid.

 
MehIman, Myron
Rhyne Trial Master

 

Page 70
edottabeherakebakhot3 Tiehes vas
atatetc?
AN TebtoeelL. Ibodddyencishel
tcmadinest, orlabicelL.
Q Bitustetacte-dl, drietat BiisacenkciomitatMbiliselinike

MR BN MN 8B Be He Re oF BS eB Se BRB keAReA

 

 

 

 

US Steel
Deposition
Designation Mehiman

Transcript of Mehlman, Myron

Case 3:18-ev-OOUS7 FATEOSSC Doodmreer2?9@2 Filed OWOBZD Reage7l1o0h91
Mehliman, Myron
Rhyne Trial Master

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 71
Q. If you had your glasses, would you be able to
read that?
A. I don't know. I have the -- then I will
answer the questions if I -
Q. Do you know whose handwriting this is?
A. It's someplace on the bottom, but I can't read

that. There's a stamp, individuals who routinely get

copies of these, and the person has signed, but it's

not legible to me.

Q. So, you don't know who wrote out this

information on this document that we've marked as

Exhibit 3; is that correct?

A. That's correct, but it's addressed to two

Mobil people. One is to Beaumont refinery -- I suspect
he might also be in Beaumont refinery, but I don't
know.

Q. Do you know whether these results came from an

analytical laboratory in Beaumont?

MR. HOBSON: Objection, form.

A. Don't know. I don't think so. I think it

probably came from -- it was addressed to two

individuals at Beaumont refinery. I believe most
likely Paulsboro.
Q. (BY MR. MILLER) I take it you don't know that

for sure, though; is that correct?

 

Transcript of Mehlman, Myron

Case 3:18-cv-00197-RIC-DEC Oneoumesh2967 Filed 09/02/20 Page 72 ofS

 
Mehiman, Myron
Rhyne Trial Master

 

Page 72
A Te'scmet,
Q WsRildmoalstierdmdoy, inyor
ethatioy intensftebigesaddathebad
pcos?
MR HER Qytin om
Q PIR MOE TantteRanet Eodoy
MR HERD Qyctian fm
A Teytwla—Idntkwiflensyit's
lattes All T eowistretthe Godoy indo
aahticl sxtiovesveyorn Teydda icf Tinsseets fyehcemonicts,

Q PMR MER Cotecmmryidyantte
Palleno Emeatoy fr tretoysenne sot ik

6B SBS PF 6b 8B & aR AR BR A

iS

ddantre Goody inant?
NR HORN Qoertiay fom
A Vell, teyeelstter epg Teyted
nope kettererpiert, noe gare,
Q PYM MURR Whidyakedietosy—
vel sidletreb.
TeDpscet—bneepacet wine thet
qmasaBhict3 is ibpssbe tet tat aide
trepacert Wineasalesilt cf qaking the Hog
Wedh ior trearecfanaahticl tat?
A. Novey.
MR HERDY Onitio,

Mo ® BS EP B&G BH RG

 

 

 

MEHLMAN,
MYRON A. PLF
COUNTER
Designations

Transcript of Mehlman, Myron

Case 3:18-cv-OOID/ 7 FRIICOSSC Ddocureer2?9@2 Filed O9MAZD Aeage7B200091
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 73

A. No way. I mean, the spiking was only done by
my section before the sample went to the analytical

laboratory.

Q. Do you know when the tests of WD-40 and Liquid
Wrench were made -

A. From -

QO. -- that are reflected in Exhibit 3?

A. Is there a date? It was in 1977, and this
note was sent on 10/4/77. It was probably done a few

days before that.

Q. Is there any indication that -

Or the same day.

Q. Is there any indication on this document that

reflects the duration of time that may have lapsed
between when the samples were tested and when this
document was prepared?

A. No. When something is handwritten, it's

usually the same day, but I can't be certain of that.

Q. Best person to answer that question would be

the author himself?

A. Or one of the individuals that received it.
Q. Okay.
A. And they -- I think one of them is probably

still at Mobil in Beaumont.

Q. I just have a few more questions for you, and

 

Transcript of Mehlman, Myron

C888 SH B-W OU RICBEC BSUS? FNS BIASES PAWS Z4GPd1

 
Mehiman, Myron
Rhyne Trial Master

 

O1
O02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 74
then I'll be finished.
We were talking earlier about airborne
concentrations of benzene resulting from the use of
this Liquid Wrench product, and I wanted to ask you:
The reason why you do air monitoring in the specific
work environment is because it's the work environment
that -- that varies for each worker in ways that affect
their overall exposure to benzene; is that correct?
MR. HOBSON: Objection, form.
A. Yes.
Q. (BY MR. MILLER) Whether the environment is
indoors or outdoors, whether it's poorly ventilated or
well-ventilated, the environment really makes an
important difference in the potential for exposure; is
that correct?
A. Yes, and also proximity of individual from the
sample. Example, if you top load barges, you get a
huge exposure of hydrocarbon vapors; and certainly
benzene levels can vary out to 150 or maybe even more
parts per million because you inhale the vapors.
Q. And the proximity of the individual to the
application and the duration of time he stays in the
vicinity of that application, all of that's important
in assessing a worker's exposure?

A. Yes.

 

Transcript of MehIman, Myron

CASE F18-CV-08187- Rife BSc asummehes87 Files 08/05/28 Page BUG

 
Mehiman, Myron
Rhyne Trial Master

 

O1
O02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 75

Q. Air flow from the near field to the far field

and vice versa, that's important in assessing a

worker's exposure?
A. Yes.
Q. In other words, whether the air is static or

moving, that's an important feature in assessing -
A. Right, it makes a difference. The
concentration would be lower if the air is moving. The

concentration would be higher if the air is static.

Q. The frequency of use makes a difference in an

individual's -
A. Well, it's only a matter of how much he's
exposed. The more you use, the more exposure. We ca

determine that in terms of total PPM years. We

n

calculate the time. Otherwise, you can't compare one

worker's exposure from the other one.

Q. Right. And, so, overall -- strike that.

That's, I believe, beyond the -- where we're headed.

MR. HOBSON: Shouldn't have stopped you.

It hasn't yet.

MR. MILLER: What's that?

MR. HOBSON: I said it shouldn't have

stopped you. It hasn't yet.

QO. “(BY MR. MILLER) The temperature of the work

environment may make a difference?

 

Transcript of Mehlman, Myron

E

ASS SBN QUERIES BELA? FIG B8ASAR te PeG Pan

 
Mehlman, Myron
Rhyne Trial Master

 

Page 76
Ol A. Yes.
02 Q. Humidity may make a difference?
03 A. Yes.
04 Q. Temperature of the workplace may make a
05 difference?
06 A. Yes. If the equipment is sprayed -- if the
O77 solvent is sprayed on it or solvent kept in it, it will
08 make a big difference how much the material will
09 evaporate and how much a person will inhale.
10 Q. And that's why you evaluate the work
11 environment and not the product the individual is using
12 to assess a worker's exposure.
13 MR. HOBSON: Objection, form.
14 Q. (BY MR. MILLER) Is that true?
15 A. That's one of the ways, yes.
16 MR. MILLER: That's all the questions I
17 have for you, sir. Thank you.
18 REEXAMINATION
19 BY MR. HOBSON:
20 Q. Dr. Mehlman, let me see if I can clarify a few
21 things.
22 Air sampling will not evaluate a worker's
23 exposure to his skin for benzene, will it?
24 A. No, because you have a contact that's
25 substantial exposure from dermal contact.

 

 

 

Transcript of Mehlman, Myron

C&SE FE NOOS 7 RICBSc WEUURHEAS? EEE O88 Page 77 Sed.
Mehiman, Myron
Rhyne Trial Master

 

Ol
02
03
04
O5
06
07

O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

08 ©

Page 77
Q. So, would -
A. And also possibly inhalation, if he didn't -
ingestion, if he doesn't wash his hands and he takes
food in. So, there's three ways a worker could be
exposed: Primarily through inhalation, second through
dermal absorption, and third through ingestion.
Q. And you at Mobil also did something called

biological monitoring for benzene, did you not?

A. Yes, we did.
Q. What does that mean, "biological monitoring"?
A. Monitoring means we measured the level of

benzene in individuals, how much he could expire in his
breath or we could take a blood sample or urine sample
and determine what metabolites from benzene would be
excreted this way. You can calculate how much benzene
was taken in.
Q. And that would be a reflection of the total
dose, not just what you breathe, correct?
A. Yes. You usually determine total dose for a
worker because breathing is only one of the ways that
he is exposed.
Q. And did Mobil use, also, something called
medical monitoring for its benzene exposed workers?
A. Yes. That was essential. We had people who

were exposed to one or more parts per million required

 

Transcript of MehIlman, Myron

Case 3:18-cv-O01S7- RICRSS DosumabheIsa Filed 09/98/20 Page “eh.

 
Mehliman, Myron
Rhyne Trial Master

 

Ol
02
Q3
04
05
06
O07
08
Q9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 78

to undergo physical examination, to take more frequent

blood tests. I think it ~- well, we had a policy to

that and procedure that is developed by medical
department to do medical monitoring to see if any
changes in his blood parameters; or if we see any
decrease in various blood cells, you remove the worker
from the job category because he may be more

susceptible.

Q. Have you seen evidence that medical monitoring

_and biological monitoring for workers potentially

exposed to benzene in the workplace goes back into at
least the 1950s?
MR. MILLER: Objection, form.
A. It goes back all the way, but I'm not sure for
nineteen -- if I can recall specifically 1950. It goes
back at least I recall in the 1960. In fact, the
medical director at Beaumont has had that program --
one of them, that he was still there -- he was there
for quite awhile in 1976, '77 when I joined Mobil.
QO. (BY MR. HOBSON) So, at least to 1960 at
Mobil, you know about those.
A. That I have seen, yes, sir.
Q. I wanted to ask you -- you were asked some
questions about the use of Liquid Wrench at Mobil and

also about air sampling concerning Liquid Wrench usage

 

Transcript of Mehlman, Myron

CaS 3:18-6v-00197RICORSC OpeuniMeh?9sA Filed 09/02/20 Page 7faied1

 
Mehliman, Myron
Rhyne Trial Master

 

OL
O02
03
04
05
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 79
at Mobil. Do you remember those questions generally?
A. Yes.
Q. If you'll look at exhibit -- well, I'll just

pick Exhibit 5, which is the same as one of the other
exhibits, same as Exhibit 2.

A, Yes.

Q. All right. Exhibit 2 or 5, on the second

page, you see in the first paragraph it says "We

suggest that the use of the material be discontinued

and an alternate be found"?

A. That's correct. I remember it because we
discussed the situation -- the products with above

1 part per million of benzene, we should find

alternatives.

Q. And is that something generally known as
substitution?

A. Correct.

Q. And substitution is where you take a material

that has a hazardous property and substitute for it one

that will do the same job but doesn't have the toxic

property?
A. That's correct.
Q. Now, if your advice at Mobil was taken here in

October of 1977, would there be any need to do any air

sampling for Liquid Wrench at Mobil facilities after

 

Transcript of Mehlman, Myron

Case 3:18-cv-00197-RICDEC Onsvurenh?987 Filed 09/08/20 Page 8 effSh,

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 80
October, 1977?
MR, MILLER: Strike that -- I ~= object
to the form.
A. If the product was no longer used, there's
nothing to be monitored.
MR. HOBSON: Thank you, Dr. Mehlman.
That's all I have.
REEXAMINATION
BY MR. LYNN:
Q. Just a couple of quick follow-ups. Take a
Look at this document.
A. Let's see.
Q. Doctor, I handed you back Exhibit No. 4.
don't think we really talked too much about that
document.
You are not shown as a recipient or copied on

that document, were you?

A. That's correct.

Q. When did you first become aware of this
document?

A. I would say October, 1977.

QO. In what circumstance would it have been

brought to your attention?
A. Anything that had to do with benzene would be

given to us because at that time I was responsible for

 

Transcript of Mehlman, Myron

Case 3:18-cw-OOUS7FRICOSSC Ddocnear?9@2 Filed 092/20 Peagesdlobb91

 
MehlIman, Myron
Rhyne Trial Master

 

Ol
QO2
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 81
establishing policy and monitoring and making
recommendation on all subject matters related to

benzene.

Q. Do you know who R.E. Bistline is?

A. I don't recall his name. E.P. Medlin,
certainly name is coming back to me; but I don't know

what his job was.

Q. Do you recall E.D. Keiper?

A. No, I don't recall the name; but I'm sure I
knew these people -- or their name -- by names at

least.

Q. Do you know who Doug Leitch is?

A. Who?

Q. Doug Leitch, the first -- at the beginning of

the paragraph of the text, it says "Doug Leitch advised
me." Do you know who Doug Leitch is?

A. No, I'm not sure who he is. They had 30,000

employees; and many of them were in products, safety,

and different divisions, production, manufacturing.

So, I don't remember his name.

Q. That's okay. The document mentioned that

there was another company's concern about potential
benzene concentration in Liquid Wrench. Do you know
what other company they were talking about?

A. No, I do not know that.

 

Transcript of Mehlman, Myron

Ease SAS OUT RSCHSSc Ossett? Filed CYASAD PaajehsbPs.

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 82

Q. Okay. You see the last sentence of that first
paragraph says that "This information was relayed to
Corporate Safety for their confirmation and
recommendations." Do you know who at corporate safety
would receive this type of information at that time

frame?

A. Oh, yes, yes. That would be a lot of people.

I knew everybody at one time in corporate. Dave Miller
would be the head of corporate safety.

Q. Do you know anybody else that might have been

told about this?

A. No. I would say there were number of other

people. I don't remember their names, but I -- the
name that came back to me who -- is David Miller, who
was the head of that department. He was corporate -

in charge of corporate safety.

Q. Do you know whether corporate safety was ever

able to confirm the findings that were sent to them?

A. I don't know.

Q. And Mr. Hobson just asked you some questions

about substitution of products. Do you recall that

testimony?
A. Yes.
QO. Was there a concern that if there was a

product with greater than 1 percent benzene content

 

Transcript of MehIman, Myron

Ease 3:48-€V-B8197- RIC De TSSMIREhZIBA Filed 69/28/28 Page SaUrM1

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

Page 83
that was being used, that that would require
monitoring?
A. I think that was the requirement, that medical

monitoring would be required of concentration above 1
percent, 1 or above.

Q. And when there were discussions about
substituting another product for Liquid Wrench, do you
know if that was in order to avoid having to comply
with monitoring requirements?

A. No, it was because the benzene exposure was

too high, which means that somebody else can get

injured, develop leukemias, lymphomas, or any other
type of cancers; and that presents tremendous liability
on part of the company.

MR. MILLER: I'm going to move to strike

the last response as being absent foundation.

(EXHIBIT 6 MARKED)

THE VIDEOGRAPHER: Excuse me. While
you-all are looking at that, can I change the tape,

please?

MR. LYNN: Sure.

THE VIDEOGRAPHER: Okay. Going off the

record. The time is 12:37.

(A BREAK WAS TAKEN)

THE VIDEOGRAPHER: Back on the record at

 

Transcript of Mehiman, Myron

Case 3:18-cv-00197-RICDS& Opeunnesh294s2 Filed 09/08/20 Page 84 aif91

 
MehlIman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 84
12:38.
Q. (BY MR. LYNN) Doctor, can you please describe
the document that was handed to you as Exhibit 6, for
the record?

A. A memo to number of people from C.W. Phillips,

benzene in Liquid Wrench.

Q. What's the date of the document, for the
record?

A. November 29, 1977; and this was mailed by
Wescoat, Wescoat -- coat, Wescoat.

Q. Okay. In the middle paragraph -

A. I see that, yes.

Q. ~- they talk about recommending -- or saying

that "You may wish to replace 'Liquid Wrench' with a

low-benzene content material." Do you see that part?
A. Yes.
Q. Okay. The last sentence of that paragraph,

what does it say about why that substitution might be

done?

A. "This product has been analyzed by Research's

Analytical Department and was found to contain 0.01

weight percent benzene. Thus, its use would not be

covered by the Emergency Temporary Standard."

Q. Okay. And does the emergency temporary

standard relate to monitoring?

 

Transcript of Mehlman, Myron

Case 3:18-cv-OOUD/ 7 FRUICHSSC Ddocnrear297 Filed O902/20 Fagess5op91

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25

 

Page 85
A. Emergency temporary standard was a way to
implement benzene starting it immediately until the
full standard is developed.
Q. All right.
A. It relates to essentially everything that
benzene standard relates to.
Q. Okay. But the -- it's that standard that

would require the monitoring be done.

A. Yes.
Q. And in the Exhibit 5 or Exhibit 2 -- we have
duplicates there -- on that second page that Mr. Hobson

was discussing with you, it again mentions that where
you've got a product containing more than 1 percent
benzene, you then have to take into consideration

requirements that monitoring be done, correct?

A. Yes.
Q. Does it say anywhere on the document there
that -- well, on either of those two documents -- that

the substitution of a lower or nonbenzene containing
product was being recommended to make sure that the
workers weren't being exposed?

A. I'm sorry. I didn't quite understand your

question you suggested.

Q. Okay. The document mentions that substitution

should be made to bring the levels down below the

 

Transcript of Mehlman, Myron

Ease SAS LO TRGASSc PACER Filed CYASAd TRA PSPS.

 
Mehlman, Myron
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
Q9
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 86
threshold for monitoring, correct?
A. Yes, an alternative should be found, same
thing, substitution.
Q. Now, the document does not say we should be
substituting these materials because it's more healthy
for the workers, does it?
A. Well, if you lower the level, it implies that

it will be safer product. It doesn't mean it's safe,

but certainly it would be considerably safer.

Q. But when the words were chosen to go into the
corporate documents that we're looking at here today,
the concern that was reflected by the words used in the
documents was the monitoring requirement; is that
correct?

A. That's what the document says by this

individual who wrote it.

MR. LYNN: That's all my questions.

Thank you.

MR. MILLER: I just have quick follow-up.

(EXHIBIT 7 MARKED)

REEXAMINATION

BY MR. MILLER:

Q. Mr. Mehliman, I'm going to hand you what I've
marked as Exhibit No. 7 and ask if you can identify

this document for me, please.

 

Transcript of Mehlman, Myron

EASE SAS-CY-08197- Re Bee FosumTehesey Filed 68/25/28 Page 7 Gis

 
Mehliman, Myron
Rhyne Trial Master

 

Page 87
OL A. Yes. The subject here is "Benzene Monitoring
02 Program, Submission of Samples."
03 0 It's dated August 18, 1977?
04 A Yes.
05 Q. And you were a recipient of this document?
06 A Yes. ‘
QO7 QO And it was authored by Lester Levin; is that
08 correct?
09 A. Yes.
10 Q. And it refers to periodic benzene monitoring
11 that was ongoing at that time in Mobil facilities?
12 A. Yes.
13 Q. Was that monitoring similar to the dosimetry
14 that we talked about earlier in this deposition?
15 A. Yes.
16 Q. Okay. And do you know how frequently this
17 monitoring or dosimetry was being conducted by Mobil at
18 that time?
19 A. Oh, I don't recall. That was a -- they dida
20 lot of monitoring. Lester Levin worked for me.
21 Everything he did he reported to me and got my
22 approval, including acquisition of equipment,
23 personnel.
24 Q. I take it from this document and your
25 recollection that Mobil was conducting dosimetry on a

 

 

 

Transcript of Mehlman, Myron

Ease SAMI RICASSc PBR HS? Filed SYASAd TagehRrbPS.
MehiIman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
Og
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 88
periodic basis of employees who were working in
environments that may be contaminated with benzene.

A. Very limited before the emergency temporary
standard and very few samples, not as frequently as
became necessary to do after 1977 Federal Register
publication of emergency temporary standard on benzene.

Q. What was the date of the publication of the
emergency temporary standard?

A. It's in Federal Register, and I think the

date -- I don't know the date. I can give you the

Federal Register number. It's 1910.1028. I'm sure I
have many copies of that.

Q. Was the sampling that's discussed in what

we've marked as Exhibit No. 7, the Lester Levin -

A. Levin.

Q. -- memorandum, being conducted by Mobil in
response to the emergency temporary standard?

A. That's correct.

Q. And in August of 1977, was Liquid Wrench

available for use by Mobil employees in its facilities?

A. I can't answer that. I don't know.

Q. Was the recommendation made -- in the
documents we've looked at today made after August of

1977?

A. I can't tell you what month. I just don't

 

Transcript of MehIman, Myron

CASE 3-18-€V-08187- RC Pe UssenRehessA Filled OS/26/28 Page edit

 
Mehiman, Myron
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 89
know.
Q. We talked earlier in the deposition about
recommendations from individuals at Mobil to substitute

other products for Liquid Wrench.

A. Then, it would be after emergency temporary
standard.
Q. The October 12, 1977, memorandum, for example,

refers to a recommendation for substituting products
for Liquid Wrench.

A. That's correct.

Q. Were there individuals who were monitored

using dosimetry, as we've discussed earlier in the

deposition, being -- strike that.

There were individuals who worked with Liquid
Wrench in Mobil facilities that had been monitored for
their benzene exposure prior to the recommendation for

the substitution of that product?

MR. HOBSON: Objection, form.

A. I don't know. I don't know. The person who
can answer that -- that would be in Mobil records
because individual by different job categories would be

listed and their exposure.

Q. All right.

MR. MILLER: I don't have any further

questions, sir. Thank you.

 

Transcript of Mehlman, Myron

Case 3:18-cv-00197-RICODSS Dpeumash233A Filed 09/08/20 Page Shelf

 
Mehiman, Myron
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 90
MR. HOBSON: Completes the deposition.
THE WITNESS: Thank you.
THR VIDEOGRAPHER: We're off the record
at 12:47.
THE REPORTER: Do you want to read and
sign?

THE WITNESS: Yes, I do.

(THE DEPOSITION WAS CONCLUDED)

 

Transcript of Mehlman, Myron

Case 3:18-cv-O0197RICOSEC Ddovnraen?29@2 Filed 09/05/20 Pape dicbea1

 
